--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY






INVESTMENT AGREEMENT


dated as of June 29, 2010


among


TIB FINANCIAL CORP.,


TIB BANK


and


NORTH AMERICAN FINANCIAL HOLDINGS, INC.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I


PURCHASE; CLOSING


1.1
 
Purchase
2
1.2
 
Closing
2
       
ARTICLE II
       
REPRESENTATIONS AND WARRANTIES
       
2.1
 
Disclosure
6
2.2
 
Representations and Warranties of the Company and the Bank
7
2.3
 
Representations and Warranties of Purchaser
31
       
ARTICLE III
       
COVENANTS
       
3.1
 
Filings; Other Actions
33
3.2
 
Access, Information and Confidentiality
35
3.3
 
Conduct of the Business
36
3.4
 
Acquisition Proposals
40
3.5
 
NASDAQ Approval
42
3.6
 
Repurchase and Financing Restructuring
42
3.7
 
D&O Indemnification
42
3.8
 
Notice of Developments
43
       
ARTICLE IV
       
ADDITIONAL AGREEMENTS
       
4.1
 
Governance Matters
43
4.2
 
Legend
44
4.3
 
Exchange Listing
44
4.4
 
Registration Rights
44
4.5
 
Rights Offering
44
4.6
 
Employees
45
4.7
 
Reservation for Issuance
45
4.8
 
Certificate of Designations
45
4.9
 
Certain Post-Closing Transactions
45


 
i

--------------------------------------------------------------------------------

 

ARTICLE V


TERMINATION


5.1
 
Termination
45
5.2
 
Effects of Termination
46
5.3
 
Fees
47
       
ARTICLE VI
       
MISCELLANEOUS
       
6.1
 
Survival
48
6.2
 
Expenses
48
6.3
 
Amendment; Waiver
48
6.4
 
Counterparts and Facsimile
48
6.5
 
Governing Law
48
6.6
 
WAIVER OF JURY TRIAL
49
6.7
 
Notices
49
6.8
 
Entire Agreement, Assignment.
50
6.9
 
Interpretation; Other Definitions
50
6.10
 
Captions
51
6.11
 
Severability
51
6.12
 
No Third Party Beneficiaries
51
6.13
 
Time of Essence
51
6.14
 
Certain Adjustments
51
6.15
 
Public Announcements
51
6.16
 
Specific Performance; Limitation on Damages
52


 
ii

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS


Term
 
Location of Definition



1940 Act
 
2.2(ff)(1)
409A Plan
 
2.2(s)(8)
Acquisition Proposal
 
3.4(b)
Affiliate
 
6.9(a)
Agencies
 
2.2(w)(5)(D)
Agency
 
2.2(w)(5)(D)
Agreement
 
Preamble
Articles of Incorporation
 
2.2(a)(1)(ii)
Authorizations
 
2.2(a)(1)
Bank
 
Preamble
Bank Charter
 
2.2(a)(2)(ii)
beneficial owner
 
6.9(g)
beneficially own
 
6.9(g)
Benefit Plan
 
2.2(s)(1)
BHCA
 
2.2(a)(1)
Burdensome Condition
 
1.2(c)(2)(G)(ii)
business day
 
6.9(e)
Capitalization Date
 
2.2(b)
CERCLA
 
2.2(v)
Certificate of Designations
 
Recitals
Charge-Offs
 
1.2(c)(2)(Q)
Closing
 
1.2(a)
Closing Date
 
1.2(a)
Code
 
2.2(j)
Common Stock
 
Recitals
Company
 
Preamble
Company 10-K
 
2.1(c)(2)(A)
Company Insurance Policies
 
2.2(x)
Company Preferred Stock
 
2.2(b)
Company Recommendation
 
3.1(b)
Company Reports
 
2.2(h)(1)
Company Representative
 
3.2(a)
Company Significant Agreement
 
2.2(m)(i)
Company’s knowledge
 
6.9(h)
Confidentiality Agreement
 
3.2(b)
control
 
6.9(a)
controlled by
 
6.9(a)
Conversion Shares
 
2.2(o)
Convertible Preferred Stock
 
Recitals
DIF
 
2.2(a)(2)
Disclosure Schedule
 
2.1(a)
EESA
 
2.2(s)(10)
ERISA
   2.2(s)(1)


 
iii

--------------------------------------------------------------------------------

 


ERISA Affiliate
 
2.2(s)(1)
Exchange Act
 
2.2(h)(1)
Existing D&O Policies
 
1.2(c)(2)(J)(i)
Expense Reimbursement
 
6.2
FDIC
 
2.2(a)(2)
Federal Reserve
 
1.2(c)(1)(B)
Financing Restructuring
 
Recitals
Florida Secretary
 
Recitals
GAAP
 
2.2(g)
Governmental Entity
 
1.2(c)(1)(A)
herein
 
6.9(d)
hereof
 
6.9(d)
hereunder
 
6.9(d)
include
 
6.9(c)
included
 
6.9(c)
includes
 
6.9(c)
including
 
6.9(c)
knowledge of the Company
 
6.9(h)
Legacy Shareholder
 
4.5
Liens
 
1.2(b)(1)
Loans
 
2.2(w)(1)
Loan Tape
 
2.2(w)(9)
Material Adverse Effect
 
2.1(b)
NASDAQ
 
1.2(c)(2)(K)
NASDAQ Approval
 
1.2(c)(2)(K)
or
 
6.9(b)
Per Share Purchase Price
 
1.2(b)(2)
person
 
6.9(f)
Pool
 
2.2(w)(8)
Pre-Closing Period
 
3.3(a)
Previously Disclosed
 
2.1(c)
Proprietary Rights
 
2.2(y)
Purchase Price
 
1.2(b)(2)
Purchased Shares
 
1.1
Purchaser
 
Preamble
Purchaser Bank Board Designees
 
1.2(c)(2)(I)
Purchaser Board Designees
 
1.2(c)(2)(H)
Record Date
 
4.5
Registration Rights Agreement
 
4.4
Regulatory Agreement
 
2.2(u)
Repurchase
 
Recitals
Representatives
 
3.4(a)
Required Approvals
 
2.2(f)
Rights
 
4.5
Rights Offering
 
4.5
Sarbanes-Oxley Act
 
2.2(h)(2)


 
iv

--------------------------------------------------------------------------------

 


SEC
 
2.1(c)(2)(A)
Securities Act
 
2.2(h)(1)
Series A Preferred
 
Recitals
Shareholder Proposal
 
3.1(b)
SRO
 
2.2(h)(1)
Subsidiaries
 
2.2(a)(1)
Subsidiary
 
2.2(a)(1)
Tax Return
 
2.2(j)(3)
Taxes
 
2.2(j)(3)
Termination Fee
 
5.3(d)
Treassury
 
Recitals
under common control with
 
6.9(a)
VA
 
2.2(w)(5)
Voting Debt
 
2.2(b)
Warrants
 
Recitals


 
v

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS


Schedule A
List of Subsidiaries



Exhibit A
Form of Certificate of Designations

Exhibit B
The Repurchase

Exhibit C
Financing Restructuring

Exhibit D
Registration Rights Agreement – Principal Terms

Exhibit E
Certain Post-Closing Transactions


 
vi

--------------------------------------------------------------------------------

 

INVESTMENT AGREEMENT, dated as of June 29, 2010 (this “Agreement”), among TIB
Financial Corp., a corporation organized under the laws of the State of Florida
(the “Company”), TIB Bank, a Florida corporation and a banking subsidiary of the
Company (the “Bank”), and North American Financial Holdings, Inc., a Delaware
corporation (“Purchaser”).


RECITALS:



WHEREAS, the Company intends to issue and sell to Purchaser, and Purchaser
intends to purchase from the Company, as an investment in the Company, (i)
700,000,000 shares of common stock, $0.10 par value, of the Company (the “Common
Stock”) and (ii) 70,000 shares of mandatorily convertible participating voting
preferred stock, no par value, of the Company, having the terms set forth in
Exhibit A (the “Convertible Preferred Stock”), in each case on the terms and
conditions described herein.  Each share of Common Stock will be sold to
Purchaser at a purchase price of $0.15 per share, and each share of Convertible
Preferred Stock will be sold to Purchaser at a purchase price of $1,000.00 per
share and shall be convertible into a number of shares of Common Stock equal to
the liquidation preference divided by $0.15 (subject to anti-dilution
adjustments set forth in the Certificate of Designations); and


WHEREAS, in connection with the investment by Purchaser, (i) the Company shall
enter into a binding definitive agreement with the United States Department of
the Treasury (“Treasury”), pursuant to which, among other things and subject to
the terms and conditions set forth therein, following the Closing, the Company
will redeem and/or purchase from Treasury all of the outstanding shares of the
Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series
A Preferred”) (including all obligations with respect to accrued but unpaid
dividends on the Series A Preferred) and related warrants to purchase shares of
Company Common Stock (the “Warrants”) (the “Repurchase”) (the terms of the
Repurchase being set forth in Exhibit B) and (ii) the Company and the Bank shall
effect a restructuring of certain historic financing arrangements relating to
the Company’s capital raising efforts (the “Financing Restructuring”) (the terms
of the Financing Restructuring being set forth in Exhibit C).


WHEREAS, the Company intends to amend its Articles of Incorporation and its
bylaws, in form and substance reasonably satisfactory to Purchaser, to give
effect to the transactions contemplated by this Agreement;


WHEREAS, when issued and purchased in accordance with the terms of this
Agreement, the Convertible Preferred Stock will be evidenced by a share
certificate incorporating the terms set forth in a certificate of designations,
preferences and rights for the Convertible Preferred Stock, substantially in the
form attached as Exhibit A (the “Certificate of Designations”).  The Certificate
of Designations will be made a part of the Articles of Incorporation by the
filing of the Certificate of Designations with the Secretary of State of the
State of Florida (the “Florida Secretary”);


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 
1

--------------------------------------------------------------------------------

 

ARTICLE I


PURCHASE; CLOSING


1.1           Purchase.  On the terms and subject to the conditions set forth
herein, at the Closing, Purchaser will purchase from the Company, and the
Company will issue and sell to Purchaser, 700,000,000 shares of Common Stock and
70,000 shares of Convertible Preferred Stock (the “Purchased Shares”).


1.2           Closing.
 
(a)           The Closing.  The closing of the purchase and sale of the
Purchased Shares referred to in Section 1.1 (the “Closing”) shall occur at 10:00
a.m., New York City time, on the third business day after the satisfaction or,
if permissible, waiver (by the party entitled to grant such waiver) of the
conditions to the Closing set forth in this Agreement (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to fulfillment or waiver of those conditions), at the offices of Wachtell,
Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019 or such
other date or location as agreed by the parties.  The date of the Closing is
referred to as the “Closing Date.”


(b)           Closing Deliveries.  Subject to the satisfaction or waiver on the
Closing Date of the applicable conditions to the Closing set forth in Section
1.2(c), at the Closing:


(1)           the Company will deliver to Purchaser (A) the Expense
Reimbursement in accordance with Section 6.2 hereof, by wire transfer of
immediately available funds to an account or accounts designated by Purchaser,
and (B) the Purchased Shares, as evidenced by one or more certificates dated the
Closing Date and bearing the appropriate legends as set forth herein and free
and clear of all liens, charges, encumbrances and security interests of any kind
or nature whatsoever (other than restrictions on transfer imposed by applicable
securities laws) (collectively, “Liens”);


(2)           Purchaser will deliver to the Company, by wire transfer of
immediately available funds to an account or accounts designated by the Company,
an amount equal to the sum of (A) $0.15 per share (the “Per Share Purchase
Price”) multiplied by the number of shares of Common Stock included in the
Purchased Shares and (B) $1,000.00 multiplied by the number of shares of
Convertible Preferred Stock included in the Purchased Shares (such sum, the
“Purchase Price”).


(c)           Closing Conditions.  (1)  The obligation of Purchaser, on the one
hand, and the Company and the Bank, on the other hand, to effect the Closing is
subject to the fulfillment or written waiver by Purchaser, the Company and the
Bank prior to the Closing of the following conditions:


(A)           no provision of any applicable law or regulation and no judgment,
injunction, order or decree of any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign (each, a “Governmental Entity”) shall prohibit the Closing or shall
prohibit or restrict Purchaser or its Affiliates from owning or voting any
Purchased Shares (or any shares of Common Stock issuable upon conversion
thereof) or converting any shares of Convertible Preferred Stock into Common
Stock pursuant to the terms of the Certificate of Designations (except any
limitation on the number of authorized shares of Common Stock set forth in the
Articles of Incorporation prior to approval of the Shareholder Proposal (as
defined herein)), and no lawsuit or formal administrative proceeding shall have
been commenced by any Governmental Entity seeking to effect any of the
foregoing; and

 
2

--------------------------------------------------------------------------------

 

(B)           any Required Approvals of the Florida Office of Financial
Regulation and the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) required to consummate the transactions contemplated by this
Agreement shall have been made or obtained and shall be in full force and effect
as of the Closing Date.


(2)           The obligation of Purchaser to purchase the Purchased Shares at
the Closing is also subject to the fulfillment or written waiver by Purchaser
prior to the Closing of each of the following conditions:


(A)           all representations and warranties of the Company and the Bank
contained in this Agreement shall be true and correct (without regard to
materiality or Material Adverse Effect qualifiers contained therein), both
individually and in the aggregate, except where the failure of such
representations and warranties to be so true and correct, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect (other than the representations and warranties set forth in
Sections 2.2(a), (b), (c), (d)(1), (d)(2)(A)(i), (d)(2)(B), (f), (g), (k)(4),
(o), (p)(1), (z), (aa) and (bb), which shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except to the extent any such representation
and warranty expressly relates to a specified earlier date, in which case such
representation and warranty need only be true and correct as of such specified
earlier date);


(B)           each of the Company and the Bank shall have performed in all
material respects all obligations required to be performed by it at or prior to
Closing;


(C)           Purchaser shall have received a certificate signed on behalf of
each of the Company and the Bank by a senior executive officer certifying to the
effect that the conditions set forth in Sections 1.2(c)(2)(A) and 1.2(c)(2)(B)
have been satisfied;

 
3

--------------------------------------------------------------------------------

 

(D)           since March 31, 2010, no fact, event, change, condition,
development, circumstance or effect shall have occurred that, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect;


(E)           Purchaser shall have entered into a binding definitive agreement
with the Treasury to, following the Closing, purchase and/or redeem all of the
issued and outstanding shares of the Series A Preferred (including all
obligations with respect to accrued but unpaid dividends on the Series A
Preferred) and the Warrants in accordance with the terms set forth in Exhibit B
and such agreement shall remain in full force and effect;


(F)           the Financing Restructuring shall have been completed in all
respects in accordance with the terms set forth in Exhibit C;


(G)           (i) no Required Approval issued by any Governmental Entity shall
impose or contain any restraint, condition, change or requirement, and (ii) no
law, regulation, policy, consent order, interpretation or guidance shall have
been enacted, issued, promulgated, enforced or entered by a Governmental Entity
since the date of this Agreement, that, in the case of clause (i) and clause
(ii), individually or in the aggregate, is adverse to Purchaser or any of its
Affiliates in any material respect (in the case of clause (ii), “adverse” shall
mean reducing the benefit or increasing the burden of the transactions
contemplated hereby), as determined by Purchaser in its sole good faith judgment
(any restraint, condition, change, requirement, law, regulation, policy,
interpretation or guidance of the type described in this clause (G), a
“Burdensome Condition”).


(H)           all of the members of the Company’s Board of Directors in office
immediately prior to the Closing shall have resigned, and each of R. Eugene
Taylor, Christopher G. Marshall, R. Bruce Singletary, Kenneth A. Posner and
additional individuals to be designated by Purchaser in its sole discretion (the
“Purchaser Board Designees”) shall have been appointed to the Board of Directors
of the Company, effective as of the Closing;


(I)           the size of the Board of Directors of the Bank shall have been
increased to 14 directors, all directors of the Bank in office immediately prior
to the Closing shall have resigned and the individuals to be designated by
Purchaser in its sole discretion (collectively with the Purchaser Board
Designees, the “Purchaser Bank Board Designees”) shall have been appointed to
the Board of Directors of the Bank, effective as of the Closing;


(J)           either (i) the existing directors and officers liability and
errors and omissions insurance policies of the Company, the Bank and any
Subsidiary (the “Existing D&O Policies”) shall remain in full force and effect
as of the date of this Agreement and shall continue in full force and effect
until they expire upon the expiration dates set forth in Section 2.2(x) of the
Company Disclosure Schedule and the insurers thereunder shall have provided to
the Company an endorsement in writing to the effect that neither the execution
and delivery of this Agreement, nor the consummation of the transactions
contemplated by this Agreement shall result in a termination of such policies,
or a reduction in coverage of any such policies; or (ii) the Company shall have
obtained a policy (or policies) of directors and officers liability and errors
and omissions insurance coverage with insurance carriers believed to be
financially sound and reputable with coverage substantially identical to the
coverage provided by the Existing D&O Policies;

 
4

--------------------------------------------------------------------------------

 

(K)           the Company shall have received the approval of the NASDAQ Stock
Market (the “NASDAQ”) to issue the Purchased Shares without the approval of the
Company’s shareholders in reliance on Rule 5635(f) of the NASDAQ Stock Market
Listing Rules (the “NASDAQ Approval”), and such NASDAQ Approval shall be in full
force and effect;


(L)           the shares of Common Stock included in the Purchased Shares and
the Conversion Shares shall have been authorized for listing on the NASDAQ or
such other market on which the Common Stock is then listed or quoted, subject to
official notice of issuance;


(M)           the Company and Purchaser shall have entered into the Registration
Rights Agreement pursuant to Section 4.4, having the terms set forth in Exhibit
D;


(N)           as measured immediately prior to the Closing, core deposits (i.e.,
money market, demand, checking, savings and transactional accounts for retail
customers) of the Bank shall not have decreased by more than twenty percent
(20%) from the amount thereof as of March 31, 2010;


(O)           (i) the Charge-Offs in any completed calendar fiscal quarter
commencing after March 31, 2010 shall not exceed $12,706,000 and (ii) the
Charge-Offs in the most recent interim quarterly period commencing after the
date hereof and ending five calendar days prior to the Closing Date shall not
exceed an amount equal to $12,706,000 pro-rated by the number of days in such
interim quarterly period; for the purposes of this Section 1.2(c)(2)(O),
“Charge-Offs” shall mean the loans charged-off as reflected in the Company
Reports, if then publicly filed, and otherwise derived from the books and
records of the Bank in a manner consistent with past practice, with the
preparation of the financial statements in the Company Reports and with the
Company’s or the Bank’s written policies in effect as of the date of this
Agreement; and three calendar days prior to the Closing Date, the Company shall
provide Purchaser with a schedule reporting Charge-Offs for the periods referred
to in clauses (i) and (ii); and

 
5

--------------------------------------------------------------------------------

 

(P)           Unless otherwise requested by Purchaser, the Company shall have
(x) received, from each employee of the Company, the Bank or any Subsidiary who
is party to, or who is a participant in, any Benefit Plan that contains a
definition of change of control, change in control, or any similar term, a
binding waiver stipulating that for all purposes of each such Benefit Plan,
neither the execution of this Agreement, consummation of the transactions
contemplated hereby, nor any related event shall constitute a change of control,
change in control, or term of similar import, and (y) amended each Benefit Plan
that contains a definition of change of control, change in control or any
similar term, to provide that for all purposes of each such Benefit Plan,
neither the execution of this Agreement, consummation of the transactions
contemplated hereby, nor any related event shall constitute a change of control,
change in control or term of similar import.


(3)           The obligations of the Company and the Bank to effect the Closing
are subject to the fulfillment or written waiver by both of the Company and the
Bank prior to the Closing of the following additional conditions:


(A)           all representations and warranties of Purchaser contained in this
Agreement shall be true and correct (without regard to materiality or material
adverse effect qualifiers contained therein) in all material respects as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date, except to the extent any such representation and warranty
expressly relates to a specified earlier date, in which case such representation
and warranty need only be true and correct as of such specified earlier date,
and except where the failure of any such representation or warranty to be true
and correct would not, individually or in the aggregate, impair in any material
respect the ability of Purchaser to consummate the transactions contemplated by
this Agreement;


(B)           Purchaser shall have performed in all material respects all
obligations required to be performed by it at or prior to the Closing; and


(C)           the Company and the Bank each shall have received a certificate
signed on behalf of Purchaser by a senior executive officer certifying to the
effect that the conditions set forth in Sections 1.2(c)(3)(A) and (B) have been
satisfied.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


2.1           Disclosure.  (a)  On or prior to the date hereof, the Company and
the Bank delivered to Purchaser and Purchaser delivered to the Company and the
Bank a schedule (a “Disclosure Schedule”) setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Section 2.2
with respect to the Company or the Bank, or in Section 2.3 with respect to
Purchaser, or to one or more covenants contained in Article III.

 
6

--------------------------------------------------------------------------------

 

(b)           “Material Adverse Effect” means any fact, event, change,
condition, development, circumstance or effect that, individually or in the
aggregate, (1) is or would be reasonably likely to be material and adverse to
the business, assets, liabilities, properties, results of operations or
condition (financial or otherwise) of the Company, the Bank and the
Subsidiaries, taken as a whole (provided, however, that with respect to this
clause (1), a “Material Adverse Effect” shall not be deemed to include any fact,
event, change, condition, development, circumstance or effect to the extent
resulting from actions or omissions by the Company taken with the prior written
consent of Purchaser or as expressly required by this Agreement), or (2)
materially impairs or would be reasonably likely to materially impair the
ability of the Company or the Bank to perform its obligations under this
Agreement or to consummate the Closing.


(c)           “Previously Disclosed” with regard to (1) a party means
information set forth in its Disclosure Schedule, provided, however, that
disclosure in any section of such Disclosure Schedule shall apply only to the
indicated section of this Agreement except to the extent that it is reasonably
apparent from the face of such disclosure (without the need to examine
underlying documentation) that such disclosure is relevant to another section of
this Agreement, and (2) the Company or the Bank means information publicly
disclosed by the Company in (A) its Annual Report on Form 10-K for the fiscal
year ended December 31, 2009, as filed by it with the Securities and Exchange
Commission (“SEC”) on March 31, 2010 (the “Company 10-K”), (B) its Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2010, as filed by it
with the SEC on May 14, 2010 or (C) any Current Report on Form 8-K filed or
furnished by it with the SEC since January 1, 2010 and publicly available prior
to the date of this Agreement (excluding any risk factor disclosures contained
in such documents under the heading “Risk Factors” and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).


2.2           Representations and Warranties of the Company and the Bank.  The
Company and the Bank, jointly and severally, represent and warrant to Purchaser,
as of the date of this Agreement and as of the Closing Date (except to the
extent made only as of a specified date in which case as of such date), that,
except as Previously Disclosed:


(a)            Organization and Authority.  (1)  The Company is, and at the
Closing Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida.  The Company is a bank holding
company duly registered under the Bank Holding Company Act of 1956, as amended
(the “BHCA”).  The Company has, and at the Closing Date will have, the power and
authority (corporate, governmental, regulatory and otherwise) and has or will
have all necessary approvals, orders, licenses, certificates, permits and other
governmental authorizations (collectively, the “Authorizations”) to own or lease
all of the assets owned or leased by it and to conduct its business in all
material respects in the manner Previously Disclosed, and has the corporate
power and authority to own its properties and assets and to carry on its
business as it is now being conducted.  The Company is, and at the Closing Date
will be, duly licensed or qualified to do business and in good standing as a
foreign corporation in all jurisdictions (A) in which the nature of the
activities conducted by the Company requires such qualification and (B) in which
the Company owns or leases real property, other than such failures that would
not have any material impact on the Company.  The Restated Articles of
Incorporation, as amended, of the Company (the “Articles of Incorporation”)
comply in all material respects with applicable law.  A complete and correct
copy of the Articles of Incorporation and bylaws of the Company, as amended and
as currently in effect, has been delivered or made available to Purchaser.  The
Company’s direct and indirect subsidiaries (other than the Bank) (each a
“Subsidiary” and collectively the “Subsidiaries”) are listed on Schedule A to
this Agreement.

 
7

--------------------------------------------------------------------------------

 

(2)           The Bank is a wholly owned subsidiary of the Company and is a
corporation and state chartered bank duly organized, validly existing and in
good standing under the laws of the State of Florida. The deposit accounts of
the Bank are insured up to applicable limits by the Deposit Insurance Fund
(“DIF”), which is administered by the Federal Deposit Insurance Corporation (the
“FDIC”); all premiums and assessments required to be paid in connection
therewith have been paid when due; and no proceedings for the termination or
revocation of such insurance are pending or, to the knowledge of the Company,
threatened.  The Bank has the power and authority (corporate, governmental,
regulatory and otherwise) and has or will have all necessary Authorizations to
own or lease all of the assets owned or leased by it and to conduct its business
in all material respects in the manner Previously Disclosed.  The Bank is duly
licensed or qualified to do business and in good standing in all jurisdictions
(A) in which the nature of the activities conducted by the Bank requires such
qualification and (B) in which the Bank owns or leases real property, other than
such failures that would not have any material impact on the Bank. The charter
(“Bank Charter”) of the Bank complies in all material respects with applicable
law.  A complete and correct copy of the Bank Charter and the bylaws of the
Bank, as amended and as currently in effect, has been delivered or made
available to Purchaser.


(3)           Each of the Subsidiaries is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each such Subsidiary has the power and authority
(corporate, governmental, regulatory and otherwise) and has or will have all
necessary Authorizations to own or lease all of the assets owned or leased by it
and to conduct its business in all material respects as Previously
Disclosed.  Each such Subsidiary is duly licensed or qualified to do business
and in good standing as a foreign corporation or other legal entity in all
jurisdictions (A) in which the nature of the activities conducted by such
Subsidiary requires such qualification and (B) in which such Subsidiary owns or
leases real property, other than such failures that would not have any material
impact on the Company.  The articles or certificate of incorporation,
certificate of trust or other organizational document of each Subsidiary comply
in all material respects with applicable law.  A complete and correct copy of
the articles or certificate of incorporation or certificate of trust and bylaws
of each Subsidiary (or similar governing documents), as amended and as currently
in effect, has been delivered or made available to Purchaser.

 
8

--------------------------------------------------------------------------------

 

(b)           Capitalization.  The authorized capital stock of the Company
consists of 750,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, no par value, of the Company (the “Company Preferred Stock”).  As of the
close of business on June 28, 2010 (the “Capitalization Date”), there were
14,887,922 shares of Common Stock outstanding and 37,000 shares, designated as
Series A Preferred Stock, of Company Preferred Stock outstanding.  Since the
Capitalization Date and through the date of this Agreement, except in connection
with this Agreement and the transactions contemplated hereby, and as set forth
in Section 2.2(b) of the Company Disclosure Schedule, the Company has not (1)
issued or authorized the issuance of any shares of Common Stock or Company
Preferred Stock, or any securities convertible into or exchangeable or
exercisable for shares of Common Stock or Company Preferred Stock, (2) reserved
for issuance any shares of Common Stock or Company Preferred Stock or (3)
repurchased or redeemed, or authorized the repurchase or redemption of, any
shares of Common Stock or Company Preferred Stock.  As of the close of business
on the Capitalization Date, other than in respect of any stock option or other
equity incentive plan in respect of which an aggregate of 802,093 shares of
Common Stock have been reserved for issuance and other than 2,380,213 shares of
Common Stock subject to outstanding stock purchase warrants, no shares of Common
Stock or Company Preferred Stock were reserved for issuance.  All of the issued
and outstanding shares of Common Stock and Company Preferred Stock have been
duly authorized and validly issued and are fully paid and nonassessable, and
have been issued in compliance with all federal and state securities laws, and
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities.  No bonds, debentures, notes or
other indebtedness having the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) are issued and
outstanding.  As of the date of this Agreement, except (A) pursuant to any
cashless exercise provisions of any Company stock options or pursuant to the
surrender of shares to the Company or the withholding of shares by the Company
to cover tax withholding obligations under the Benefit Plans, (B) the warrant to
purchase up to 1,106,389 shares of Common Stock sold by the Company to the
Treasury pursuant to that certain Letter Agreement and Securities Purchase
Agreement dated as of December 5, 2008 and (C) as set forth elsewhere in this
Section 2.2(b), the Company does not have and is not bound by any outstanding
subscriptions, options, calls, commitments or agreements of any character
calling for the purchase or issuance of, or securities or rights convertible
into or exchangeable for, any shares of Common Stock or Company Preferred Stock
or any other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).  Section 2.2(b)
of the Company Disclosure Schedule sets forth a table listing the outstanding
series of trust preferred and subordinated debt securities of the Company and
the Bank and certain information with respect thereto, including the holders of
such securities as of the date of this Agreement, and all such information is
accurate and complete to the knowledge of the Company and the Bank.

 
9

--------------------------------------------------------------------------------

 

 (c)           Subsidiaries.  With respect to the Bank and each of the
Subsidiaries, (1) all the issued and outstanding shares of such entity’s capital
stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(2) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into or exchangeable for, or any contracts or commitments to issue
or sell, shares of such entity’s capital stock, any other equity security or any
Voting Debt, or any such options, rights, convertible securities or
obligations.  Except as set forth in Section 2.2(c) of the Company Disclosure
Schedule, the Company owns, directly or indirectly, all of the issued and
outstanding shares of capital stock of each of the Bank and the Subsidiaries,
free and clear of all Liens.  Except as set forth in Section 2.2(c) of the
Company Disclosure Schedule, the Company does not own, directly or indirectly,
any capital stock or other equity securities of any person that is not a
Subsidiary or the Bank.


(d)           Authorization.  (1)  Each of the Company and the Bank has the full
legal right, corporate power and authority to enter into this Agreement and the
other agreements referenced herein to which it will be a party and to carry out
its obligations hereunder and thereunder.  The execution, delivery and
performance of this Agreement and the other agreements referenced herein to
which each of the Company and the Bank will be a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
the Boards of Directors of each of the Company and the Bank.  This Agreement has
been, and the other agreements referenced herein to which they will be a party,
when executed, will be, duly and validly executed and delivered by the Company
and the Bank and, assuming due authorization, execution and delivery by
Purchaser, is and will be a valid and binding obligation of each of the Company
and the Bank enforceable against each of the Company and the Bank in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).  No other corporate proceedings are necessary for the
execution and delivery by the Company or the Bank of this Agreement and the
other agreements referenced herein to which it will be a party, the performance
by them of their obligations hereunder and thereunder or the consummation by
them of the transactions contemplated hereby, subject, in the case of the
authorization of conversion of the Convertible Preferred Stock, to receipt of
the approval by the Company’s shareholders of the Shareholder Proposal.  The
only vote of the shareholders of the Company required in connection with the
amendment of the Articles of Incorporation to increase the number of authorized
shares of Common Stock as described in Section 3.1(b) is the affirmative vote of
the holders of not less than a majority of the outstanding Common Stock.  All
shares of Common Stock outstanding on the record date for a meeting at which a
vote is taken with respect to the Shareholder Proposal shall be eligible to vote
on such proposal.
 
(2)           Neither the execution and delivery by the Company or the Bank of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Company or the Bank with any of the provisions hereof,
will (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any Liens upon any
of the material properties or assets of the Company, the Bank or any Subsidiary
under any of the terms, conditions or provisions of (i) its certificate of
incorporation or bylaws (or similar governing documents) or the certificate of
incorporation, charter, bylaws or other governing instrument of any Subsidiary
or (ii) any material note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company, the
Bank or any Subsidiary is a party or by which it may be bound, or to which the
Company, the Bank or any Subsidiary or any of the properties or assets of the
Company, the Bank or any Subsidiary may be subject, or (B) assuming the consents
referred to in Section 2.2(f) are duly obtained, violate any law, statute,
ordinance, rule, regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to the Company,
the Bank or any Subsidiary or any of their respective properties or assets.


 
10

--------------------------------------------------------------------------------

 
 
(e)           Accountants.  Crowe Horwath LLP, who has expressed its opinion
with respect to the consolidated financial statements contained in the Company
10-K, is as of the date of such opinion a registered independent public
accountant, within the meaning of the Code of Professional Conduct of the
American Institute of Certified Public Accountants, as required by the
Securities Act and the rules and regulations promulgated thereunder and by the
rules of the Public Accounting Oversight Board.


(f)           Consents.  Schedule 2.2(f) of the Company Disclosure Schedule
lists all governmental and any other material consents, approvals,
authorizations, applications, registrations and qualifications that are required
to be obtained in connection with or for the consummation of the transactions
contemplated by this Agreement (the “Required Approvals”).  Other than the
securities or blue sky laws of the various states and the Required Approvals, no
material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity or SRO, or expiration or termination of any statutory waiting period, is
necessary for the consummation by the Company or the Bank of the transactions
contemplated by this Agreement.


(g)           Financial Statements.  The Company has previously made available
to Purchaser copies of (1) the consolidated statements of financial condition of
the Company (including its Subsidiaries) as of December 31 for the fiscal years
2008 and 2009, and the related consolidated statements of operations, of
comprehensive income, of changes in shareholders’ equity, and of cash flows for
the fiscal years 2007 through 2009, inclusive, as reported in the Company 10-K,
in each case accompanied by the audit report of Crowe Horwath LLP, and (2) the
unaudited consolidated statements of financial condition of the Company
(including its Subsidiaries) as of March 31, 2010 and the related unaudited
consolidated statements of operations, of comprehensive income, of changes in
shareholders’ equity and of cash flows for the three-month periods ended March
31, 2009 and March 31, 2010.  The December 31, 2009 consolidated statement of
financial condition of the Company (including the related notes, where
applicable) fairly presents in all material respects the consolidated financial
position of the Company (including its Subsidiaries) as of the date thereof, and
the other financial statements referred to in this Section 2.2(g) (including the
related notes, where applicable) fairly present in all material respects, and
the financial statements to be filed by the Company with the SEC after the date
of this Agreement will fairly present in all material respects (subject, in the
case of the unaudited statements, to recurring audit adjustments normal in
nature and amount), the results of the consolidated operations, comprehensive
income, changes in shareholders’ equity, cash flows and the consolidated
financial position of the Company (including its Subsidiaries) for the
respective fiscal periods or as of the respective dates therein set forth; each
of such statements (including the related notes, where applicable) in all
material respects complies, and the financial statements to be filed by the
Company with the SEC after the date of this Agreement will comply, with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto; and each of such statements (including the
related notes, where applicable) has been, and the financial statements to be
filed by the Company with the SEC after the date of this Agreement will be,
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied during the periods involved, except as indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q.  There is no transaction, arrangement or other relationship between the
Company, the Bank or any Subsidiary and an unconsolidated or other Affiliated
entity that is not reflected on the financial statements specified in this
Section 2.2(g).  The books and records of the Company, the Bank and the
Subsidiaries in all material respects have been, and are being, maintained in
accordance with applicable legal and accounting requirements and reflect only
actual transactions.  Crowe Horwath LLP has not resigned or been dismissed as
independent public accountants of the Company as a result of or in connection
with any disagreements with the Company on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.

 
11

--------------------------------------------------------------------------------

 

(h)           Reports.  (1)  Since December 31, 2009, the Company, the Bank and
each Subsidiary has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity or self-regulatory
organization (“SRO”) (the foregoing, collectively, the “Company Reports”) and
has paid all material fees and assessments due and payable in connection
therewith.  As of their respective dates of filing, the Company Reports complied
in all material respects with all statutes and applicable rules and regulations
of the applicable Governmental Entities or SROs.  To the knowledge of the
Company, as of the date of this Agreement, there are no outstanding comments
from the SEC or any other Governmental Entity or any SRO with respect to any
Company Report.  In the case of each such Company Report filed with or furnished
to the SEC, such Company Report did not, as of its date or if amended prior to
the date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  With respect to all
other Company Reports, the Company Reports were complete and accurate in all
material respects as of their respective dates, or the dates of their respective
amendments.  No executive officer of the Company, the Bank or any Subsidiary has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act.  Copies of all Company Reports not
otherwise publicly filed have, to the extent allowed by applicable law, been
made available to Purchaser by the Company. Except for normal examinations
conducted by a Governmental Entity or SRO in the regular course of the business
of the Company, the Bank and the Subsidiaries, no Governmental Entity or SRO has
initiated any proceeding or, to the knowledge of the Company, investigation into
the business or operations of the Company, the Bank or any Subsidiary since
December 31, 2006.  To the knowledge of the Company and the Bank, there is no
unresolved violation, criticism or exception by any Governmental Entity or SRO
with respect to any report or statement relating to any examinations of the
Company, the Bank or any of the Subsidiaries.

 
12

--------------------------------------------------------------------------------

 

(2)           The records, systems, controls, data and information of the
Company, the Bank and the Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company, the Bank or the Subsidiaries or their accountants
(including all means of access thereto and therefrom).  The Company (i) keeps
books, records and accounts that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the Company, the Bank
and the Subsidiaries, and (ii) maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization, (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(C) access to assets is permitted only in accordance with management’s general
or specific authorization and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company (A) has implemented and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) of
the Exchange Act) to ensure that material information relating to the Company,
including the Bank and the Subsidiaries, is made known to the chief executive
officer and the chief financial officer of the Company by others within those
entities, and (B) has disclosed, based on its most recent evaluation prior to
the date hereof, to the Company’s outside auditors and the audit committee of
the Board of Directors (x) any significant deficiencies and material weaknesses
in the design or operation of internal controls over financial reporting (as
defined in Rule 13a-15(f) of the Exchange Act) that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.  Since December 31, 2009, (A) none
of the Company, the Bank or any Subsidiary or, to the knowledge of the Company
or the Bank, any director, officer, employee, auditor, accountant or
representative of the Company, the Bank or any Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company, the
Bank or any Subsidiary or their respective internal accounting controls,
including any material complaint, allegation, assertion or claim that the
Company, the Bank or any Subsidiary has engaged in questionable accounting or
auditing practices, and (B) no attorney representing the Company, the Bank or
any Subsidiary, whether or not employed by the Company, the Bank or any
Subsidiary, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Company’s Board of Directors or
any committee thereof or to any director or officer of the Company.  The Company
is otherwise in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as
amended and the rules and regulations promulgated thereunder and as of the date
of this Agreement, the Company has no knowledge of any reason that its outside
auditors and its chief executive officer and chief financial officer shall not
be able to give the certifications and attestations required pursuant to the
rules and regulations adopted pursuant to Section 404 of the Sarbanes Oxley Act,
without qualification, when next due.
 
 
(i)             Properties and Leases.  The Company, the Bank and the
Subsidiaries have good and marketable title to all real properties and all other
properties and assets, tangible or intangible, owned by them (other than any
assets or properties classified as other real estate owned), in each case free
from Liens that would impair in any material respect the value thereof or
interfere with the use made or to be made thereof by them in any material
respect.  The Company, the Bank and the Subsidiaries own or lease all properties
as are necessary to their operations as now conducted.  The Company, the Bank
and the Subsidiaries hold all leased real or personal property under valid and
enforceable leases with no exceptions that would interfere with the use made or
to be made thereof by them in any material respect.  None of the Company, the
Bank or any Subsidiary or, to the knowledge of the Company, any other party
thereto is in default under any lease described in the immediately preceding
sentence.  There are no condemnation or eminent domain proceedings pending or,
to the knowledge of the Company, threatened in writing, with respect to any of
the real properties necessary to the operations of the Company, the Bank and the
Subsidiaries as now conducted.  None of the Company, the Bank or any of the
Subsidiaries has, within the last two (2) years, made any material title claims,
or has outstanding any material title claims, under any policy of title
insurance respecting any parcel of real property.
 
 
13

--------------------------------------------------------------------------------

 
 
(j)             Taxes.  Except as set forth in Section 2.2(j) of the Company
Disclosure Schedule, (1) each of the Company, the Bank and the Subsidiaries has
duly and timely filed (including, pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and all
such Tax Returns are correct and complete in all material respects.  Each of the
Company, the Bank and the Subsidiaries have paid in full all Taxes due or made
adequate provision in the financial statements of the Company (in accordance
with GAAP) for any such Taxes, whether or not shown as due on such Tax Returns;
(2) no material deficiencies for any Taxes have been proposed, asserted or
assessed against or with respect to any Taxes due by, or Tax Returns of, the
Company, the Bank or any of the Subsidiaries which deficiencies have not since
been resolved; and (3) there are no material Liens for Taxes upon the assets of
either the Company, the Bank or the Subsidiaries except for statutory Liens for
Taxes not yet due.  None of the Company, the Bank or any of the Subsidiaries has
been a “distributing corporation” or a “controlled corporation” in any
distribution occurring during the last two years in which the parties to such
distribution treated the distribution as one to which Section 355 the U.S.
Internal Revenue Code of 1986, as amended and the Treasury Regulations
promulgated thereunder (the “Code”) is applicable.  None of the Company, the
Bank or any Subsidiary has engaged in any transaction that is the same as or
substantially similar to a “reportable transaction” for United States federal
income tax purposes within the meaning of Treasury Regulations section
1.6011-4.  None of the Company, the Bank or any of the Subsidiaries has engaged
in a transaction of which it made disclosure to any taxing authority to avoid
penalties under Section 6662(d) or any comparable provision of state, foreign or
local law.  None of the Company, the Bank or any of the Subsidiaries has
participated in any “tax amnesty” or similar program offered by any taxing
authority to avoid the assessment of penalties or other additions to Tax.  The
Company, the Bank and each of the Subsidiaries have complied in all respects
with all requirements to report information for Tax purposes to any individual
or taxing authority, and have collected and maintained all requisite
certifications and documentation in valid and complete form with respect to any
such reporting obligation, including, without limitation, valid Internal Revenue
Service Forms W-8 and W-9.  No claim has been made by a Tax Authority in a
jurisdiction where the Company, the Bank or any of the Subsidiaries, as the case
may be, does not file Tax Returns that the Company, the Bank or any of such
Subsidiaries, as the case may be, is or may be subject to Tax by that
jurisdiction.  None of the Company, the Bank or any of the Subsidiaries has
granted any waiver, extension or comparable consent regarding the application of
the statute of limitations with respect to any Taxes or Tax Return that is
outstanding, nor has any request for any such waiver or consent been made.  None
of the Company, the Bank or any of the Subsidiaries has been or is in violation
(or with notice or lapse of time or both, would be in violation) of any
applicable law relating to the payment or withholding of Taxes (including,
without limitation, withholding of Taxes pursuant to Sections 1441 and 1442 of
the Code or any similar provisions of state, local or foreign law).  Each of the
Company, the Bank and its Subsidiaries has duly and timely withheld from
employee salaries, wages and other compensation and paid over to the appropriate
taxing authority all amounts required to be so withheld and paid over for all
periods under all applicable laws.  No audits or material investigations by any
taxing authority relating to any Tax Returns of any of the Company, the Bank or
any of the Subsidiaries is in progress, nor has the Company, the Bank or any of
the Subsidiaries received notice from any taxing authority of the commencement
of any audit not yet in progress.  There are no outstanding powers of attorney
enabling any person or entity not a party to this Agreement to represent the
Company, the Bank or any Subsidiary with respect to Tax matters.  None of the
Company, the Bank or any of the Subsidiaries has applied for, been granted, or
agreed to any accounting method change for which it will be required to take
into account any adjustment under Code Section 481 or any similar
provision.  There are no material elections regarding Taxes affecting the
Company, the Bank or any of the Subsidiaries.  None of the Company, the Bank or
any of the Subsidiaries has undergone an “ownership change” within the meaning
of Code Section 382(g).  For purposes of this Agreement, “Taxes” shall mean all
taxes, charges, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including any income,
excise, property, sales, transfer, franchise, payroll, withholding, social
security, abandoned or unclaimed property or other taxes, together with any
interest, penalties or additions to tax attributable thereto, and any payments
made or owing to any other person measured by such taxes, charges, levies,
penalties or other assessment, whether pursuant to a tax indemnity agreement,
tax sharing payment or otherwise (other than pursuant to commercial agreements
or Benefit Plans).  For purposes of this Agreement, “Tax Return” shall mean any
return, report, information return or other document (including any related or
supporting information) required to be filed with any taxing authority with
respect to Taxes, including, without limitation, all information returns
relating to Taxes of third parties, any claims for refunds of Taxes and any
amendments or supplements to any of the foregoing.

 
14

--------------------------------------------------------------------------------

 

(k)            Absence of Certain Changes.  Since December 31, 2009, and except
as Previously Disclosed, (1) the Company, the Bank and the Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
and usual course of business and consistent with prior practice, (2) none of the
Company, the Bank or any Subsidiary has issued any securities or incurred any
liability or obligation, direct or contingent, for borrowed money, except
borrowings in the ordinary course of business, (3) except for publicly disclosed
ordinary dividends on the Common Stock and outstanding Company Preferred Stock,
the Company has not made or declared any distribution in cash or in kind to its
shareholders or issued or repurchased any shares of its capital stock or other
equity interests, (4) no fact, event, change, condition, development,
circumstance or effect has occurred that has had or would reasonably be expected
to have a Material Adverse Effect and (5) no material default (or event that,
with notice or lapse of time, or both, would constitute a material default)
exists on the part of the Company, the Bank or any Subsidiary or, to their
knowledge, on the part of any other party, in the due performance and observance
of any term, covenant or condition of any agreement to which the Company, the
Bank or any Subsidiary is a party and that is, individually or in the aggregate,
material to the financial condition of the Company, the Bank and the
Subsidiaries, taken as a whole.


(l)             No Undisclosed Liabilities.  None of the Company, the Bank or
any of the Subsidiaries has any liabilities or obligations of any nature and is
not an obligor under any guarantee, keepwell or other similar agreement
(absolute, accrued, contingent or otherwise) except for (1) liabilities or
obligations reflected in or reserved against in the Company’s consolidated
balance sheet as of March 31, 2010, (2) current liabilities that have arisen
since March 31, 2010 in the ordinary and usual course of business and consistent
with past practice and that have either been Previously Disclosed or would not
have, individually or in the aggregate, a material impact on the Company, the
Bank or any Subsidiary and (3) contractual liabilities under (other than
liabilities arising from any breach or violation of) agreements made in the
ordinary and usual course of business and consistent with past practice and that
have either been Previously Disclosed or would not have, individually or in the
aggregate, a material impact on the Company, the Bank or any Subsidiary.

 
15

--------------------------------------------------------------------------------

 

(m)           Commitments and Contracts.  (i) The Company has Previously
Disclosed or provided (by hard copy, electronic data room or otherwise) to
Purchaser or its representatives true, correct and complete copies of, each of
the following to which the Company, the Bank or any Subsidiary is a party or
subject (whether written or oral, express or implied) (each, a “Company
Significant Agreement”):


(1)           any contract or agreement which is a “material contract” within
the meaning of Item 601(b)(10) of Regulation S-K to be performed in whole or in
part after the date of this Agreement;


(2)           any contract or agreement with respect to the employment or
service of any current or former directors, officers, employees or consultants
of the Company, the Bank or any of the Subsidiaries;


(3)           any contract or agreement with any director, officer, employee or
Affiliate of the Company, the Bank or any of the Subsidiaries;


(4)           any contract or agreement limiting the freedom of the Company, the
Bank or any Subsidiary to engage in any line of business or to compete with any
other person or prohibiting the Company, the Bank or any Subsidiary from
soliciting customers, clients or employees, in each case whether in any
specified geographic region or business or generally;


(5)           any contract or agreement with a labor union or guild (including
any collective bargaining agreement);


(6)           any contract or agreement which grants any person a right of first
refusal, right of first offer or similar right with respect to any material
properties, assets or businesses of the Company, the Bank or the Subsidiaries;


(7)           any trust indenture, mortgage, promissory note, loan agreement or
other contract, agreement or instrument for the borrowing of money, any currency
exchange, commodities or other hedging arrangement or any leasing transaction of
the type required to be capitalized in accordance with GAAP, in each case, where
the Company, the Bank or any Subsidiary is a lender, borrower or guarantor other
than those entered into in the ordinary course of business; and


(8)           any contract or agreement entered into since January 1, 2005 (and
any contract or agreement entered into at any time to the extent that material
obligations remain as of the date hereof) relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations,
including continuing material indemnity obligations, of the Company, the Bank or
any of the Subsidiaries;

 
16

--------------------------------------------------------------------------------

 

(9)            any agreement of guarantee, support or indemnification by the
Company, the Bank or any Subsidiary, assumption or endorsement by the Company,
the Bank or any Subsidiary of, or any similar commitment by the Company, the
Bank or any Subsidiary with respect to, the obligations, liabilities (whether
accrued, absolute, contingent or otherwise) or indebtedness of any other person
other than those entered into in the ordinary course of business;


(10)          any alliance, cooperation, joint venture, stockholders’
partnership or similar agreement involving a sharing of profits or losses
relating to the Company, the Bank or any Subsidiary;


(11)          any agreement, option or commitment or right with, or held by, any
third party to acquire, use or have access to any assets or properties, or any
interest therein, of the Company, the Bank or any Subsidiary;


(12)          any material contract or agreement that would require any consent
or approval of a counterparty as a result of the consummation of the
transactions contemplated by this Agreement; and


(13)          any contract not listed above that is material to the financial
condition, results of operations or business of the Company, the Bank or any
Subsidiary.


(ii) (A) Each of the Company Significant Agreements has been duly and validly
authorized, executed and delivered by the Company, the Bank or any Subsidiary
and is binding on the Company, the Bank and the Subsidiaries, as applicable, and
in full force and effect; (B) the Company, the Bank and each of the
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date and are entitled to all accrued benefits under, under each
Company Significant Agreement; (C) as of the date hereof, none of the Company,
the Bank or any of the Subsidiaries has received notice of any material
violation or default (or any condition that with the passage of time or the
giving of notice would cause such a violation of or a default) by any party
under any Company Significant Agreement; and (D) no other party to any Company
Significant Agreement is, to the knowledge of the Company, in default in any
material respect thereunder.


(n)           Offering of Purchased Shares.  Neither the Company nor any person
acting on its behalf has taken any action (including any offering of any
securities of the Company) under circumstances that would require the
integration of such offering with the offering of any of the Purchased Shares to
be issued pursuant to this Agreement under the Securities Act, and the rules and
regulations of the SEC promulgated thereunder, which might subject the offering,
issuance or sale of any of the Purchased Shares to Purchaser pursuant to this
Agreement to the registration requirements of the Securities Act.

 
17

--------------------------------------------------------------------------------

 

(o)           Status of Purchased Shares.  The Purchased Shares to be issued
pursuant to this Agreement have been, and the shares of Common Stock issuable
upon the conversion of Convertible Preferred Stock purchased hereunder (the
“Conversion Shares”) will be, duly authorized by all necessary corporate action,
subject in the case of the Conversion Shares, to the approval of the Shareholder
Proposal.  When issued, delivered and sold against receipt of the consideration
therefor as provided in this Agreement, the Purchased Shares and, when issued in
accordance with the terms of the Certificate of Designations, the Conversion
Shares, will be validly issued, fully paid and nonassessable and without any
personal liability attaching to the ownership thereof, will not be issued in
violation of or subject to preemptive rights of any other shareholder of the
Company and will not result in the violation or triggering of any price-based
antidilution adjustments under any agreement to which the Company, the Bank or
any Subsidiary is a party. The voting rights of the holders of the Purchased
Shares and the Conversion Shares will be enforceable in accordance with the
terms of the Certificate of Designations, the Articles of Incorporation, the
bylaws of the Company and applicable law.


(p)           Litigation and Other Proceedings.  None of the Company, the Bank
or any Subsidiary is a party to any, and there are no pending or, to the
Company’s knowledge, threatened, legal, administrative, arbitral or other
proceedings, claims, actions or governmental or regulatory investigations of any
nature (1) against the Company, the Bank or any Subsidiary (excluding those of
the type contemplated by the following clause (2)) that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in damages, costs or any other liability owed by the Company, the Bank or
such Subsidiary, as applicable, in excess of $1,000,000 or (2) challenging the
validity or propriety of the transactions contemplated by this Agreement.  There
is no material injunction, order, judgment, decree or regulatory restriction
(other than regulatory restrictions of general application that apply to
similarly situated companies) imposed upon the Company, the Bank, any Subsidiary
or the assets of the Company, the Bank or any Subsidiary.  There is no material
unresolved violation, criticism or exception by any Governmental Entity with
respect to any report or relating to any examinations or inspections of the
Company, the Bank or any Subsidiary.


(q)           Compliance with Laws. (1) The Company, the Bank and each
Subsidiary have all material permits, licenses, franchises, authorizations,
orders and approvals of, and have made all filings, applications and
registrations with, Governmental Entities and SROs that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted.  Each of the Company, the Bank and each
Subsidiary are and have been in compliance in all material respects with and is
not in default or violation in any material respect of, and none of them is, to
the knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity or SRO.  Except for statutory or regulatory restrictions of
general application, no Governmental Entity or SRO has placed any material
restriction on the business or properties of the Company, the Bank or any
Subsidiary.  Since December 31, 2009, none of the Company, the Bank or any
Subsidiary has received any notification or communication from any Governmental
Entity or SRO (A) asserting that the Company, the Bank or any Subsidiary is not
in material compliance with any statutes, regulations or ordinances, (B)
threatening to revoke any permit, license, franchise, authorization, order or
approval, or (C) threatening or contemplating revocation or limitation of, or
which would have the effect of revoking or limiting, FDIC deposit insurance.

 
18

--------------------------------------------------------------------------------

 

(2) Except as would not be material to the Company, the Bank and the
Subsidiaries, taken as a whole, the Bank and each Subsidiary have properly
administered all accounts for which the Bank or any Subsidiary acts as a
fiduciary, including accounts for which the Bank or any Subsidiary serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment adviser, in accordance with the terms of the governing documents,
applicable state and federal law and regulation and common law in all material
respects.  None of the Bank or any Subsidiary, or any director, officer or
employee of the Bank or any Subsidiary, has committed any breach of trust with
respect to any such fiduciary account that would be material to the Bank and the
Subsidiaries, taken as a whole, and the accountings for each such fiduciary
account are true and correct in all material respects and accurately reflect in
all material respects the assets of such fiduciary account.


(r)           Labor.  Employees of the Company, the Bank and the Subsidiaries
are not represented by any labor union nor are any collective bargaining
agreements otherwise in effect with respect to such employees.  No labor
organization or group of employees of the Company, the Bank or any Subsidiary
has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority.  There are no organizing activities, strikes, work stoppages,
slowdowns, lockouts, material arbitrations or material grievances, or other
material labor disputes pending or to the Company’s knowledge threatened against
or involving the Company, the Bank or any Subsidiary.  The Company, the Bank and
each Subsidiary believe that their relations with their employees are good.  No
executive officer of the Company, the Bank or any Subsidiary (as defined in Rule
501(f) promulgated under the Securities Act) has notified the Company, the Bank
or any Subsidiary that such officer intends to leave the Company, the Bank or
any Subsidiary or otherwise terminate such officer’s employment with the
Company, the Bank or any Subsidiary.  No executive officer of the Company, the
Bank or any Subsidiary is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company, the Bank or any Subsidiary to
any liability with respect to any of the foregoing matters.  The Company, the
Bank and the Subsidiaries are in compliance with all notice and other
requirements under the Worker Adjustment and Retraining Notification Act of
1988, and any other similar applicable foreign, state, or local laws relating to
facility closings and layoffs.


(s)           Company Benefit Plans.

 
19

--------------------------------------------------------------------------------

 

(1)           (A) Section 2.2(s)(1)(A) of the Company Disclosure Schedule sets
forth a complete list of each Benefit Plan.  With respect to each Benefit Plan,
the Company, the Bank and the Subsidiaries have complied, and are now in
compliance, in all material respects, with all provisions of Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Code and all laws and
regulations applicable to such Benefit Plan; and (B) each Benefit Plan has been
administered in all material respects in accordance with its terms.  “Benefit
Plan” means any employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, any employee pension benefit plan within the meaning of Section 3(2)
of ERISA, and any bonus, incentive, deferred compensation, vacation, stock
purchase, stock option, severance, employment, change of control, fringe
benefit, or other compensation or employee benefit plan, program, agreement,
arrangement or policy spon­sored, main­tained or con­tributed to or required to
be contribut­ed to by the Company or by any trade or busi­ness, whether or not
incorporated (an “ERISA Affiliate”), that together with the Company would be
deemed a “single employer” within the meaning of section 4001(b) of ERISA, or to
which the Company, the Bank, any Subsidiary or any of their respective ERISA
Affiliates is party, wheth­er writ­ten or oral, for the bene­fit of any
director, former director, consultant, former consultant, em­ployee or former
em­ployee of the Company, the Bank or any Subsidiary.


(2)           With respect to each Benefit Plan, the Company has heretofore
delivered to Buyer true and complete copies of each of the following documents,
to the extent applicable:  (A) a copy of the Benefit Plan and any amendments
thereto (or if the Plan is not a written Plan, a description thereof); (B) a
copy of the two most recent annual reports and actuarial reports, and the most
recent report prepared with respect thereto in accordance with Statement of
Financial Accounting Standards No. 87; (C) a copy of the most recent Summary
Plan Description required under ERISA with respect thereto; (D) if the Plan is
funded through a trust or any third party funding vehicle, a copy of the trust
or other funding agreement and the latest financial statements thereof; and (E)
the most recent determination letter received from the Internal Revenue Service
with respect to each Plan intended to qualify under section 401 of the Code.


(3)           Except as set forth in Section 2.2(s)(3) of the Company Disclosure
Schedule, no claim has been made, or to the knowledge of the Company threatened,
against the Company, the Bank or any of the Subsidiaries related to the
employment and compensation of employees or any Benefit Plan, including, without
limitation, any claim related to the purchase of employer securities or to
expenses paid under any defined contribution pension plan other than ordinary
course claims for benefits.


(4)           No Benefit Plans are subject to Title IV or described in Section
3(37) of ERISA, and none of the Company, the Bank or its Subsidiaries has at any
time within the past six (6) years sponsored or contributed to, or has or had
within the past six (6) years any liability or obligation in respect of, any
plan subject to Title IV or described in Section 3(37) of ERISA.  Neither the
Company, the Bank, nor any Subsidiary has incurred any current or projected
liability in respect of post-retirement health, medical or life insurance
benefits for Company Employees, except as required to avoid an excise tax under
Section 4980B of the Code or comparable State benefit continuation laws.

 
20

--------------------------------------------------------------------------------

 

(5)           Each Benefit Plan intended to be “qual­i­fied” within the meaning
of section 401(a) of the Code is so qualified and the trusts maintained
thereunder are exempt from taxation under section 501(a) of the Code, and, to
the knowledge of the Company, no condition exists that could reasonably be
expected to jeopardize any such qualification or exemption.


(6)           None of the Compa­ny, the Bank or any Subsidiary, any Benefit
Plan, any trust created thereun­der, or any trustee or adminis­tra­tor thereof
has engaged in a trans­action in connection with which the Company, the Bank or
any Subsidiary, any Benefit Plan, any such trust, or any trustee or
admin­istra­tor thereof, or any party deal­ing with any Benefit Plan or any such
trust could be sub­ject to either a civil penalty assessed pursuant to sec­tion
409 or 502(i) of ERISA or a tax imposed pursu­ant to section 4975 or 4976 of the
Code.


(7)           There has been no material failure of a Plan that is a group
health plan (as defined in section 5000(b)(1) of the Code) to meet the
requirements of section 4980B(f) of the Code with respect to a qualified
beneficiary (as defined in section 4980B(g) of the Code).


(8)           Each Benefit Plan that is a “non-qualified deferred compensation
plan” within the meaning of Section 409A(d)(1) of the Code (a “409A Plan”)
complies in all material respects with the requirements of Section 409A of the
Code and the guidance promulgated thereunder.  From January 1, 2005 through
December 31, 2008, each 409A Plan and any award thereunder was maintained in
good faith operational compliance with the requirements of (i) Section 409A of
the Code and (ii) (x) the proposed regulations issued thereunder, (y) the final
regulations issued thereunder or (z) Internal Revenue Service Notice
2005-1.  From and after January 1, 2009, each 409A Plan and any award thereunder
has been maintained in operational compliance with the requirements of Section
409A of the Code the final regulations issued thereunder.  As of and since
December 31, 2008, each 409A Plan and any award thereunder has been in
documentary compliance with the requirements of Section 409A of the Code and the
final regulations issued thereunder. No payment to be made under any 409A Plan
is or will be subject to the interest and additional tax payable pursuant to
Section 409A(a)(1)(B) of the Code.  None of the Company, the Bank or any
Subsidiary is party to, or otherwise obligated under, any contract, agreement,
plan or arrangement that provides for the gross-up of taxes imposed by Section
409A(a)(1)(B) of the Code.


(9)           (A) Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company, the Bank or any Subsidiary from the Company,
the Bank or any Subsidiary under any Benefit Plan or otherwise, (ii) increase
any benefits otherwise payable under any Benefit Plan, (iii) result in any
acceleration of the time of payment or vesting of any such benefits, (iv)
require the funding or increase in the funding of any such benefits or (v)
result in any limitation on the right of the Company, the Bank or any Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust and (B) none of the Company, the Bank or any Subsidiary
has taken, or permitted to be taken, any action that required, and no
circumstances exist that will require the funding, or increase in the funding,
of any benefits, or will result, in any limitation on the right of the Company,
the Bank or any Subsidiary to amend, merge, terminate any Benefit Plan or
receive a reversion of assets from any Benefit Plan or related trust.

 
21

--------------------------------------------------------------------------------

 

(10)          The Company, the Bank and the Subsidiaries will be in compliance,
as of the Closing Date, with Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008, as amended by the U.S. American Recovery and
Reinvestment Act of 2009, including all guidance issued thereunder by a
Governmental Entity (collectively “EESA”).  Without limiting the generality of
the foregoing, each employee of the Company, the Bank, and the Subsidiaries who
is subject to the limitations imposed under EESA has executed a waiver of claims
against the Company, the Bank and the Subsidiaries with respect to limiting or
reducing rights to compensation for so long as the EESA limitations are required
to be imposed.


(t)            Risk Management Instruments.  All material derivative
instruments, including, swaps, caps, floors and option agreements, whether
entered into for the Company’s own account, or for the account of the Bank or
one or more of the Subsidiaries, were entered into (1) only in the ordinary and
usual course of business and consistent with past practice, (2) in accordance
with prudent banking practices and in all material respects with all applicable
laws, rules, regulations and regulatory policies and (3) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company, the Bank or one of the
Subsidiaries, enforceable in accordance with its terms.  None of the Company,
the Bank or the Subsidiaries, or, to the knowledge of the Company, any other
party thereto, is in breach of any of its material obligations under any such
agreement or arrangement.


(u)           Agreements with Regulatory Agencies.  Except as set forth in
Section 2.2(u) of the Company Disclosure Schedule, none of the Company, the Bank
or any Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
has adopted any board resolutions at the request of, any Governmental Entity or
SRO (each item in this sentence, a “Regulatory Agreement”), nor has the Company,
the Bank or any Subsidiary been advised since December 31, 2009 by any
Governmental Entity or SRO that it is considering issuing, initiating, ordering,
or requesting any such Regulatory Agreement.  The Company, the Bank and each
Subsidiary are in compliance in all material respects with each Regulatory
Agreement to which it is a party or subject, and none of the Company, the Bank
or any Subsidiary has received any notice from any Governmental Entity or SRO
indicating that either the Company, the Bank or any Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.

 
22

--------------------------------------------------------------------------------

 

 (v)           Environmental Liability.  The Company, the Bank and the
Subsidiaries have, and at the Closing Date will have complied in all material
respects with all laws, regulations, ordinances and orders relating to public
health, safety or the environment (including without limitation all laws,
regulations, ordinances and orders relating to releases, discharges, emissions
or disposals to air, water, land or groundwater, to the withdrawal or use of
groundwater, to the use, handling or disposal of polychlorinated biphenyls,
asbestos or urea formaldehyde, to the treatment, storage, disposal or management
of hazardous substances, pollutants or contaminants, or to exposure to toxic,
hazardous or other controlled, prohibited or regulated substances), the
violation of which would or might have a material impact on the Company, the
Bank or any Subsidiary or the consummation of the transactions contemplated by
this Agreement.  In addition, and irrespective of such compliance, none of the
Company, the Bank or any of the Subsidiaries is subject to any liability for
environmental remediation or clean-up, including any liability or class of
liability of the lessee under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or the Resource
Conservation and Recovery Act of 1976, as amended, which liability would or
might have a material impact on the consummation of the transactions
contemplated by this Agreement.  There is no legal, administrative, arbitral or
other proceeding, claim, action or notice of any nature seeking to impose, or
that could result in the imposition of, on the Company, the Bank or any
Subsidiary, any liability or obligation of the Company, the Bank or any
Subsidiary with respect to any environmental health or safety matter or any
private or governmental, environmental health or safety investigation or
remediation activity of any nature arising under common law or under any local,
state or federal environmental, health or safety statute, regulation or
ordinance, including CERCLA, pending or, to the Company’s knowledge, threatened
against the Company, the Bank or any Subsidiary or any property in which the
Company, the Bank or any Subsidiary has taken a security interest the result of
which has had or would reasonably be expected to have a material impact on the
Company, the Bank or any Subsidiary; to the Company’s knowledge, there is no
reasonable basis for, or circumstances that could reasonably be expected to give
rise to, any such proceeding, claim, action, investigation or remediation; and
to the Company’s knowledge, none of the Company, the Bank or any Subsidiary is
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any Governmental Entity or third party that could impose any such
environmental obligation or liability.


(w)           Loan Portfolio.


(1)           Except as set forth in Section 2.2(w)(1) of the Company Disclosure
Schedule, as of the date hereof, none of the Company, the Bank or any Subsidiary
is a party to (A) any written or oral loan, loan agreement, note or borrowing
arrangement (including leases, credit enhancements, commitments, guarantees and
interest-bearing assets) (collectively, “Loans”), other than any Loan the unpaid
principal balance of which does not exceed $50,000, under the terms of which the
obligor was, as of March 31, 2010, over 90 days delinquent in payment of
principal or interest or in default of any other provision, or (B) Loan in
excess of $50,000 with any director, executive officer or five percent or
greater shareholder of the Company, the Bank or any Subsidiary, or to the
knowledge of the Company, any person, corporation or enterprise controlling,
controlled by or under common control with any of the foregoing. Section 2.2(w)
of the Company Disclosure Schedule sets forth (x) all of the Loans in original
principal amount in excess of $50,000 of the Company, the Bank or any of the
Subsidiaries that as of March 31, 2010 were classified by the Company or the
Bank or any regulatory examiner as “Other Loans Specially Mentioned,” “Special
Mention,” “Substandard,” “Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit
Risk Assets,” “Concerned Loans,” “Watch List” or words of similar import,
together with the principal amount of and accrued and unpaid interest on each
such Loan as of March 31, 2010 and the identity of the borrower thereunder, (y)
by category of Loan (i.e., commercial, consumer, etc.), all of the other Loans
of the Company, the Bank and the Subsidiaries that as of March 31, 2010 were
classified as such, together with the aggregate principal amount of and accrued
and unpaid interest on such Loans by category as of March 31, 2010 and (z) each
asset of the Company or the Bank that as of March 31, 2010 was classified as
“Other Real Estate Owned” and the book value thereof.

 
23

--------------------------------------------------------------------------------

 

(2)           Each Loan of the Company, the Bank or any of the Subsidiaries (A)
is evidenced by notes, agreements or other evidences of indebtedness that are
true, genuine and what they purport to be, (B) to the extent secured, has been
secured by valid Liens which have been perfected and (C) is the legal, valid and
binding obligation of the obligor named therein, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent conveyance and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.


(3)           Each outstanding Loan (including Loans held for resale to
investors) has been solicited and originated and is administered and serviced
(to the extent administered and serviced by the Company, the Bank or any
Subsidiary), and the relevant Loan files are being maintained in all material
respects in accordance with the relevant loan documents, the Company’s and the
Bank’s underwriting standards (and, in the case of Loans held for resale to
investors, the underwriting standards, if any, of the applicable investors) and
with all applicable requirements of federal, state and local laws, regulations
and rules.


(4)           Except as set forth in Section 2.2(w)(4) of the Company Disclosure
Schedule, none of the agreements pursuant to which the Company, the Bank or any
of the Subsidiaries has sold Loans or pools of Loans or participations in Loans
or pools of Loans contains any obligation to repurchase such Loans or interests
therein.

 
24

--------------------------------------------------------------------------------

 

(5)           Each of the Company, the Bank and the Subsidiaries, as applicable,
is approved by and is in good standing: (A) as a supervised mortgagee by the
Department of Housing and Urban Development to originate and service Title I FHA
mortgage loans; (B) as a GNMA I and II Issuer by the Government National
Mortgage Association; (C) by the Department of Veteran’s Affairs (“VA”) to
originate and service VA loans; and (D) as a seller/servicer by the Federal
National Mortgage Association and the Federal Home Loan Mortgage Corporation to
originate and service conventional residential mortgage Loans (each such entity
being referred to herein as an “Agency” and, collectively, the “Agencies”).


(6)           Except as set forth in Section 2.2(w)(6) of the Company Disclosure
Schedule, none of the Company, the Bank or any of the Subsidiaries is now nor
has it ever been since December 31, 2009 subject to any fine, suspension,
settlement or other agreement or other administrative agreement or sanction by,
or any reduction in any loan purchase commitment from, any Agency or any federal
or state agency relating to the origination, sale or servicing of mortgage or
consumer Loans. None of the Company, the Bank or any of the Subsidiaries has
received any notice, nor does it have any reason to believe as of the date of
this Agreement, that any Agency proposes to limit or terminate the underwriting
authority of the Company, the Bank or any of the Subsidiaries or to increase the
guarantee fees payable to any such Agency.


(7)           Each of the Company, the Bank and the Subsidiaries is in
compliance in all material respects with all applicable federal, state and local
laws, rules and regulations, including the Truth-In-Lending Act and Regulation
Z, the Equal Credit Opportunity Act and Regulation B, the Real Estate Settlement
Procedures Act and Regulation X, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act and all Agency and other investor and mortgage
insurance company requirements relating to the origination, sale and servicing
of mortgage and consumer Loans.


(8)           To the knowledge of the Company, each Loan included in a pool of
Loans originated, acquired or serviced by the Company, the Bank or any of the
Subsidiaries (a “Pool”) meets all eligibility requirements (including all
applicable requirements for obtaining mortgage insurance certificates and loan
guaranty certificates) for inclusion in such Pool. All such Pools have been
finally certified or, if required, recertified in accordance with all applicable
laws, rules and regulations, except where the time for certification or
recertification has not yet expired. To the knowledge of the Company, no Pools
have been improperly certified, and no Loan has been bought out of a Pool
without all required approvals of the applicable investors.

 
25

--------------------------------------------------------------------------------

 

(9)           The information with respect to each Loan set forth in the Loan
Tape, and, to the knowledge of the Company, any third party information set
forth in the Loan Tape is true, correct and accurate as of the dates specified
therein, or, if no such date is indicated therein, as of March 31, 2010. As used
herein, “Loan Tape” means a data storage disk produced by the Company from its
management information systems regarding the Loans.


(x)            Insurance.  The Company, the Bank and each of the Subsidiaries
maintain, and have maintained for the two years prior to the date of this
Agreement, insurance underwritten by insurers of recognized financial
responsibility, of the types and in the amounts that the Company, the Bank and
the Subsidiaries reasonably believe are adequate for their respective businesses
and as constitute reasonably adequate coverage against all risks customarily
insured against by banking institutions and their subsidiaries of comparable
size and operations, including, but not limited to, insurance covering all real
and personal property owned or leased by the Company, the Bank and any
Subsidiary against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business.  True, correct and complete copies of
all policies and binders of insurance currently maintained in respect of the
assets, properties, business, operations, employees, officers or directors of
the Company, the Bank and the Subsidiaries, excluding such policies pursuant to
which the Company, the Bank, any Subsidiary or an Affiliate of any them acts as
the insurer and that are identified with respective expiration dates on Section
2.2(x) of the Company Disclosure Schedule (collectively, the “Company Insurance
Policies”), and all correspondence relating to any material claims under the
Company Insurance Policies, have been previously made available to
Purchaser.  All of the Company Insurance Policies are in full force and effect,
the premiums due and payable thereon have been or will be timely paid through
the Closing Date, and there is no breach or default (and no condition exists or
event has occurred which, with the giving of notice or lapse of time or both,
would constitute such a breach or default) by the Company, the Bank or any of
the Subsidiaries under any of the Company Insurance Policies or, to the
knowledge of the Company, by any other party to the Company Insurance Policies,
except for any such breach or default that would not reasonably be expected to
have, individually or in the aggregate, a material impact on the Company, the
Bank or any Subsidiary.  None of the Company, the Bank or any of the
Subsidiaries has received any written notice of cancellation or non-renewal of
any Company Insurance Policy nor, to the knowledge of the Company, is the
termination of any such policies threatened, and there is no claim for coverage
by the Company, the Bank or any of the Subsidiaries, pending under any of such
Company Policies as to which coverage has been questioned, denied or disputed by
the underwriters of such Company Policies or in respect of which such
underwriters have reserved their rights.


(y)           Intellectual Property.  The Company, the Bank and the Subsidiaries
own, or are licensed or otherwise possess rights to use free and clear of all
Liens all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets, applications and other unpatented or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names (collectively, “Proprietary Rights”) used in or
necessary for the conduct of the business of the Company, the Bank and the
Subsidiaries as now conducted and as proposed to be conducted as Previously
Disclosed, except where the failure to own such Proprietary Rights would not
have any material impact on the Company, the Bank or any Subsidiary.  The
Company, the Bank and the Subsidiaries have the right to use all Proprietary
Rights used in or necessary for the conduct of their respective businesses
without infringing the rights of any person or violating the terms of any
licensing or other agreement to which the Company, the Bank or any Subsidiary is
a party and, to the Company’s knowledge, no person is infringing upon any of the
Proprietary Rights, except where the infringement of or lack of a right to use
such Proprietary Rights would not have any material impact on the Company, the
Bank or any Subsidiary. Except as Previously Disclosed, no charges, claims or
litigation have been asserted or, to the Company’s knowledge, threatened against
the Company, the Bank or any Subsidiary contesting the right of the Company, the
Bank or any Subsidiary to use, or the validity of, any of the Proprietary Rights
or challenging or questioning the validity or effectiveness of any license or
agreement pertaining thereto or asserting the misuse thereof, and, to the
Company’s knowledge, no valid basis exists for the assertion of any such charge,
claim or litigation.  All licenses and other agreements to which the Company,
the Bank or any Subsidiary is a party relating to Proprietary Rights are in full
force and effect and constitute valid, binding and enforceable obligations of
the Company, the Bank or such Subsidiary, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, as the case may be, and there have not been and there currently are
not any defaults (or any event that, with notice or lapse of time, or both,
would constitute a default) by the Company, the Bank or any Subsidiary under any
license or other agreement affecting Proprietary Rights used in or necessary for
the conduct of the business of the Company, the Bank or any Subsidiary, except
for defaults, if any, which would not have any material impact on the Company,
the Bank or any Subsidiary.  The validity, continuation and effectiveness of all
licenses and other agreements relating to the Proprietary Rights and the current
terms thereof will not be affected by the transactions contemplated by this
Agreement.

 
26

--------------------------------------------------------------------------------

 

(z)            Anti-takeover Provisions Not Applicable.  The Company has taken
all action required to be taken by it in order to exempt this Agreement and the
transactions contemplated hereby from, and this Agreement and the transactions
contemplated hereby are exempt from, any anti-takeover or similar provisions of
the Articles of Incorporation, and its bylaws and the requirements of any
“moratorium,” “control share,” “fair price,” “affiliate transaction,” “business
combination” or other antitakeover laws and regulations of any state, including
the Florida Business Corporation Act.


(aa)          Knowledge as to Conditions.  As of the date of this Agreement,
each of the Company and the Bank knows of no reason why any regulatory approvals
and, to the extent necessary, any other approvals, authorizations, filings,
registrations and notices required for the consummation of the transactions
contemplated by this Agreement will not be obtained or that any Required
Approval will not be granted without the imposition of a Burdensome Condition,
provided, however, that neither the Company nor the Bank makes any
representation or warranty with respect to the management, capital or ownership
structure of Purchaser or any of its Affiliates.

 
27

--------------------------------------------------------------------------------

 

(bb)         Brokers and Finders.  Except as set forth in Section 2.2(bb) of the
Company Disclosure Schedule, none of the Company, the Bank or any Subsidiary or
any of their respective officers, directors, employees or agents has employed
any broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company, the Bank or any Subsidiary, in
connection with this Agreement or the transactions contemplated hereby.


(cc)          Related Party Transactions.


(1)           Except as set forth in Section 2.2(cc) of the Company Disclosure
Schedule or as part of the normal and customary terms of an individual’s
employment or service as a director, none of the Company, the Bank or any of the
Subsidiaries is party to any extension of credit (as debtor, creditor, guarantor
or otherwise), contract for goods or services, lease or other agreement with any
(A) affiliate, (B) insider or related interest of an insider, (C) shareholder
owning 5% or more of the outstanding Common Stock or related interest of such a
shareholder, or (D) to the knowledge of the Company, and other than credit and
consumer banking transactions in the ordinary course of business, employee who
is not an executive officer.  For purposes of the preceding sentence, the term
“affiliate” shall have the meaning assigned in Regulation W issued by the
Federal Reserve, as amended, and the terms “insider,” “related interest,” and
“executive officer” shall have the meanings assigned in the Federal Reserve’s
Regulation O, as amended.


(2)           The Bank is in compliance with, and has since December 31, 2009,
complied with, Sections 23A and 23B of the Federal Reserve Act, its implementing
regulations, and the Federal Reserve’s Regulation O.


(dd)         Foreign Corrupt Practices.  None of the Company, the Bank or any
Subsidiary, or, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company, the Bank or any
Subsidiary has, in the course of its actions for, or on behalf of, the Company,
the Bank or any Subsidiary (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (C)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (D) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.


(ee)          Customer Relationships.


(1)           Each trust or wealth management customer of the Company, the Bank
or any Subsidiary has been in all material respects originated and serviced (A)
in conformity with the applicable policies of the Company, the Bank and the
Subsidiaries, (B) in accordance with the terms of any applicable instrument or
agreement governing the relationship with such customer, (C) in accordance with
any instructions received from such customers, (D) consistent with each
customer’s risk profile and (E) in compliance with all applicable laws and the
Company’s, the Bank’s and the Subsidiaries’ constituent documents, including any
policies and procedures adopted thereunder.  Each instrument or agreement
governing a relationship with a trust or wealth management customer of the
Company, the Bank or any Subsidiary has been duly and validly executed and
delivered by the Company, the Bank and each Subsidiary and, to the knowledge of
the Company, the other contracting parties, each such instrument of agreement
constitutes a valid and binding obligation of the parties thereto, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and by general
principles of equity, and the Company, the Bank and the Subsidiaries and the
other parties thereto have duly performed in all material respects their
obligations thereunder and the Company, the Bank and the Subsidiaries and such
other person is in compliance with each of the terms thereof.

 
28

--------------------------------------------------------------------------------

 

(2)           No instrument or agreement governing a relationship with a trust
or wealth management customer of the Company, the Bank or any Subsidiary
provides for any material reduction of fees charged (or in other compensation
payable to the Company, the Bank or any Subsidiary thereunder) at any time
subsequent to the date of this Agreement.


(3)           None of  the Company, the Bank or any Subsidiary or any of their
respective directors or senior officers (A) is the beneficial owner of any
interest in any of the accounts maintained on behalf of any trust or wealth
management customer of the Company, the Bank or any Subsidiary or (B) is a party
to any contract pursuant to which it is obligated to provide service to, or
receive compensation or benefits from, any of the trust or wealth management
customers of the Company, the Bank or any Subsidiary after the Closing Date.


(4)           Each account opening document, margin account agreement,
investment advisory agreement and customer disclosure statement with respect to
any trust or wealth management customer of the Company, the Bank or any
Subsidiary conforms in all material respects to the forms provided to Purchaser
prior to the Closing Date.


(5)           Except as would not have any material impact on the Company, the
Bank or any Subsidiary, all other books and records primarily related to the
trust and wealth management businesses of the Company, the Bank and each
Subsidiary include documented risk profiles signed by each such customer.


(ff)           Investment Company; Investment Adviser; Eligibility.


(1)           Neither the Company, the Bank nor any Subsidiary is an “investment
company” as defined under the Investment Company Act of 1940, as amended (the
“1940 Act”), and neither the Company, the Bank nor any Subsidiary sponsors any
person that is such an investment company.  The Company’s investment adviser
subsidiary which is required to be registered as an investment adviser under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), or in another
capacity with the SEC or any other Governmental Entity, is duly registered as
such and such registrations are in full force and effect.

 
29

--------------------------------------------------------------------------------

 

(2)           With respect to the Company, the Bank and each Subsidiary that
serves in a capacity described in Section 9(a) or 9(b) of the 1940 Act, (A) such
person is not (taking into account any applicable exemption) ineligible under
such Section 9(a) or 9(b) to serve in such capacity, (B) no “affiliated person”
(as defined in Section 2(a)(3) of the 1940 Act) of such person is (taking into
account any applicable exemption) ineligible under such Section 9(b) to serve as
an “affiliated person” of such person and (C) there is no proceeding or
investigation pending and served on the Company, the Bank or any Subsidiary or,
to the knowledge of the Company, pending and not so served or threatened by any
Governmental Entity, that would result in (A) the ineligibility of such person
to serve in such capacity under such Section 9(a) or 9(b) or (B) the
ineligibility under such Section 9(b) of such “affiliated person” to serve as an
“affiliated person” of such person.


(3)           With respect to Company, the Bank and each Subsidiary that acts as
an investment adviser under the Advisers Act, (A) such person is not (taking
into account any applicable exemption) ineligible pursuant to Section 203(e) of
the Advisers Act to act as an investment adviser, (B) no “person associated” (as
defined in Section 202(a)(17) of the Advisers Act) with such person is (taking
into account any applicable exemption) ineligible under Section 203(f) of the
Advisers Act to serve as a “person associated” with an investment adviser and
(C) there is no proceeding or investigation pending and served on Company, the
Bank or any Subsidiary or, to the knowledge of the Company, pending and not so
served or threatened by any Governmental Entity, that would result in (1) the
ineligibility under such Section 203(e) of such person to act as an investment
adviser or (2) the ineligibility under such Section 203(f) of such “person
associated” with such person to serve as a “person associated” with an
investment adviser.


(4)           Neither the Company, the Bank nor any Subsidiary is a registered
broker-dealer or is required to be registered as such.


(5)           None of the Company, the Bank or any Subsidiary is (A) required to
be registered, licensed or qualified as a commodity pool operator, futures
commission merchant, commodity trading advisor, bank, trust company, real estate
broker, insurance company, insurance broker or transfer agent under any
applicable law, rule or regulation or (Bi) subject to any liability or
disability by reason of any failure to be so registered, licensed or qualified.


2.3           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Company and the Bank, as of the date of this
Agreement and as of the Closing Date (except to the extent made only as of a
specified date, in which case as of such date), that, except as Previously
Disclosed:

 
30

--------------------------------------------------------------------------------

 

(a)           Organization and Authority.  Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, and Purchaser has the power and
authority and governmental authorizations to own its properties and assets and
to carry on its business in all material respects as it is now being conducted.


(b)           Authorization.  (1)  Purchaser has the power and authority to
enter into this Agreement and the other agreements referenced herein to which it
will be a party and to carry out its obligations hereunder and thereunder.  The
execution, delivery and performance of this Agreement and the other agreements
referenced herein to which it will be a party by Purchaser and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
Purchaser’s board of directors, and no further approval or authorization by any
of its shareholders or other equity owners, as the case may be, is
required.  This Agreement has been, and the other agreements referenced herein
to which it will be a party, when executed, will be, duly and validly executed
and delivered by Purchaser and assuming due authorization, execution and
delivery by both the Company and the Bank, is and will be a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).


(2)           Neither the execution, delivery and performance by Purchaser of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of (i) its
certificate of incorporation or similar governing documents or (ii) any material
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Purchaser is a party or by which it may
be bound, or to which Purchaser or any of the properties or assets of Purchaser
may be subject, or (B) subject to compliance with the statutes and regulations
referred to in Section 2.3(b)(3), violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to Purchaser or any of its properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect Purchaser’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby.

 
31

--------------------------------------------------------------------------------

 

(3)           Assuming the Company’s and the Bank’s representations contained in
Section 2.2(f) are true and correct and other than the securities or blue sky
laws of the various states or as set forth in Section 2.3(b)(3) of the Purchaser
Disclosure Schedule, no material notice to, registration, declaration or filing
with, exemption or review by, or authorization, order, consent or approval of,
any Governmental Entity, or expiration or termination of any statutory waiting
period, is necessary for the consummation by Purchaser of the transactions
contemplated by this Agreement.


(c)            Purchase for Investment.  Purchaser acknowledges that the
Purchased Shares have not been registered under the Securities Act or under any
state securities laws.  Purchaser (1) is acquiring the Purchased Shares pursuant
to an exemption from registration under the Securities Act solely for investment
with no present intention to distribute any of the Purchased Shares to any
person, (2) will not sell or otherwise dispose of any of the Purchased Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws, (3) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Purchased Shares and of making an informed investment
decision, and (4) is an “accredited investor” (as that term is defined by Rule
501 of the Securities Act).


(d)            Financial Capability.  At the Closing, Purchaser will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.


(e)            Brokers and Finders.  Except for UBS Investment Bank, neither
Purchaser nor its Affiliates, any of their respective officers, directors,
employees or agents has employed any broker or finder or incurred any liability
for any financial advisory fees, brokerage fees, commissions or finder’s fees,
and no broker or finder has acted directly or indirectly for Purchaser, in
connection with this Agreement or the transactions contemplated hereby, in each
case, whose fees the Company, the Bank or any Subsidiary would be required to
pay (other than pursuant to the reimbursement of expenses provisions of Section
6.2).


(f)             Knowledge as to Conditions.  As of the date of this Agreement,
Purchaser knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required for the consummation of the transactions contemplated by this
Agreement will not be obtained.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE III


COVENANTS


3.1           Filings; Other Actions.




(a)           Subject to the conditions set forth in this Agreement and the last
sentence of this Section 3.1(a), Purchaser, on the one hand, and the Company and
the Bank, on the other hand, will cooperate and consult with the other and use
reasonable best efforts to prepare and file all necessary documentation, to
effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all third parties and Governmental
Entities, including, without limitation, the Required Approvals, and the
expiration or termination of any applicable waiting period, necessary or
advisable to consummate the transactions contemplated by this Agreement, at the
earliest practicable date, and to perform the covenants contemplated by this
Agreement.  Each party shall execute and deliver both before and after the
Closing such further certificates, agreements and other documents and take such
other actions as the other party may reasonably request to consummate or
implement such transactions or to evidence such events or matters.  In
furtherance (but not in limitation) of the foregoing, Purchaser shall use
reasonable best efforts to file any required applications, notices or other
filings with the Federal Reserve Board and the Florida Office of Financial
Regulation within twenty (20) calendar days of the date hereof.  Purchaser and
the Company will have the right to review in advance, and to the extent
practicable, each will consult with the other with respect to, in each case
subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions to which it will be party contemplated by this Agreement.  In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable.  Each party hereto agrees to keep the
other party apprised of the status of matters referred to in this Section
3.1(a).  Purchaser shall promptly furnish the Company and the Bank, and the
Company and the Bank shall promptly furnish Purchaser, to the extent permitted
by applicable law, with copies of written communications received by it or their
subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this
Agreement.  Notwithstanding anything in this Agreement to the contrary,
Purchaser shall not be required to furnish the Company with any (1) personal
biographical or financial information of any of the directors, officers,
employees, managers or partners of Purchaser or any of its present of former
Affiliates or (2) proprietary and non-public information related to the
organizational terms of, or investors in, Purchaser or any of its present or
former Affiliates.  Notwithstanding anything to the contrary herein, nothing
contained in this Agreement shall require Purchaser or any of its present or
former Affiliates to take or refrain from taking or agree to take or refrain
from taking any action or suffer to exist any condition, limitation, restriction
or requirement that individually or in the aggregate with any other actions,
conditions, limitations, restrictions or requirements would or would be
reasonably likely to result in a Burdensome Condition.

 
33

--------------------------------------------------------------------------------

 

(b)           The Company shall call a special meeting of its shareholders, as
promptly as practicable following the Closing but in any event no later than the
next annual shareholders meeting, to vote on a proposal (the “Shareholder
Proposal”) to amend the Articles of Incorporation to increase the number of
authorized shares of Common Stock to at least such number as shall be sufficient
to permit issuance of all of the Conversion Shares and to consummate the Rights
Offering.  The Board of Directors of the Company shall unanimously recommend to
the Company’s shareholders that such shareholders vote in favor of the
Shareholder Proposal (subject to any legally required abstentions) (such
recommendation, the “Company Recommendation”) and Purchaser shall vote all
shares owned by it in favor of the Shareholder Proposal.  In connection with
such meeting, the Company shall promptly prepare (and Purchaser will reasonably
cooperate with the Company to prepare) and file with the SEC a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the SEC or its staff and to cause a definitive proxy statement related to such
shareholders’ meeting to be mailed to the Company’s shareholders not more than
five business days after clearance thereof by the SEC, and shall use its
reasonable best efforts to solicit proxies for such shareholder approval.  The
Company shall notify Purchaser promptly of the receipt of any comments from the
SEC or its staff with respect to the proxy statement and of any request by the
SEC or its staff for amendments or supplements to such proxy statement or for
additional information and will supply Purchaser with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement.  If at any time prior to such shareholders’ meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its shareholders such an amendment or supplement.  Each of Purchaser and the
Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall, as promptly as practicable, prepare and mail to its shareholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations.  The Company shall consult with Purchaser prior
to filing any proxy statement, or any amendment or supplement thereto, and
provide Purchaser with a reasonable opportunity to comment thereon.  In the
event that the approval of the Shareholder Proposal is not obtained at such
special shareholders meeting, the Company shall include a proposal to approve
(and the Board of Directors of the Company shall unanimously recommend approval
of (subject to any legally required abstentions) and Purchaser shall vote all
shares owned by it in favor of) such proposal at a meeting of its shareholders
no less than once in each subsequent six-month period beginning on December 31,
2010 until such approval is obtained or made.


3.2           Access, Information and Confidentiality.
 
(a)           From the date hereof until the Closing Date, the Company and the
Bank will permit Purchaser and Purchaser’s officers, directors, employees,
accountants, counsel, financial advisors, agents and other representatives to
visit and inspect, at Purchaser’s expense (subject to Section 6.2), the
properties of the Company, the Bank and the Subsidiaries, to examine the
corporate books and records and to discuss the affairs, finances and accounts of
the Company, the Bank and the Subsidiaries with the officers, directors,
employees, accountants, counsel, financial advisors, agents and other
representatives of the Company (the “Company Representatives”), all upon
reasonable notice and at such reasonable times and as often as Purchaser may
reasonably request.  Any investigation pursuant to this Section 3.2 shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company, the Bank or any
Subsidiary, and nothing herein shall require any Company Representative to
disclose any information to the extent (1) prohibited by applicable law or
regulation, or (2) that such disclosure would reasonably be expected to cause a
violation of any agreement to which such Company Representative is a party as of
the date of this Agreement or would cause a significant risk of a loss of
privilege to the Company, the Bank or any Subsidiary (provided that the Company
and the Bank shall make appropriate substitute disclosure arrangements under
circumstances where such restrictions apply).

 
34

--------------------------------------------------------------------------------

 

(b)           All information furnished by the Company, the Bank or any
Subsidiary to Purchaser or any of its representatives pursuant hereto shall be
subject to, and Purchaser shall hold all such information in confidence in
accordance with, the provisions of the confidentiality agreement, dated as of
June 8, 2010, between North American Financial Holdings, Inc. and the Company
(the “Confidentiality Agreement”).


3.3           Conduct of the Business.
 
(a)           Each of the Company and the Bank agree that, prior to the earlier
of the Closing Date and the termination of this Agreement pursuant to Section
5.1 (the “Pre-Closing Period”), except as Previously Disclosed in the
corresponding subsection of Section 3.3 of the Company Disclosure Schedule,
without the prior written consent of Purchaser (not to be unreasonably withheld
or delayed), it will not, and will cause each of the Subsidiaries not to:


(1)            Ordinary Course.  Fail to carry on its business in the ordinary
and usual course of business and in all material respects consistent with past
practice or fail to use reasonable best efforts to maintain and preserve its
business (including its organization, assets, properties, goodwill and insurance
coverage) and to preserve its current business relationships with customers,
strategic partners, suppliers, distributors and others having business dealings
with it.


(2)            Operations.  Enter into any new line of business or materially
change its lending, investment, underwriting, risk and asset liability
management, and other banking and operating policies in effect as of March 31,
2010, except as required by applicable law or policies imposed by any
Governmental Entity.


(3)            Deposits.  Alter materially its interest rate or fee pricing
policies with respect to depository accounts of the Bank or waive any material
fees with respect thereto.


(4)            Capital Expenditures.  Make any capital expenditures in excess of
$50,000 individually or $250,000 in the aggregate, other than as required
pursuant to Previously Disclosed commitments already entered into.


(5)            Material Contracts.  Terminate, enter into, amend, modify
(including by way of interpretation) or renew any material contract, other than
in the ordinary course of business and consistent with past practice.

 
35

--------------------------------------------------------------------------------

 

(6)            Capital Stock.  Issue, sell or otherwise permit to become
outstanding, or dispose of or encumber or pledge, or authorize or propose the
creation of, any additional shares of its stock or any additional options or
other rights, grants or awards with respect to the Common Stock, and any shares
of Common Stock issued pursuant to the exercise of stock options or vesting of
restricted stock, in each case only to the extent outstanding as of the date of
this Agreement and set forth in Section 2.2(b) of the Company Disclosure
Schedule.


(7)            Dividends, Distributions, Repurchases.  Make, declare, pay or set
aside for payment any dividend on or in respect of, or declare or make any
distribution on any shares of its capital stock (other than dividends from its
wholly owned Subsidiaries to it or another of its wholly owned Subsidiaries) or
directly or indirectly adjust, split, combine, redeem, reclassify, purchase or
otherwise acquire, any shares of its stock or any options or other rights,
grants or awards with respect to the Common Stock or other securities.


(8)            Dispositions.  Sell, transfer, mortgage, encumber or otherwise
dispose of or discontinue any of its assets, deposits, business or properties,
except for sales, transfers, mortgages, encumbrances or other dispositions or
discontinuances in the ordinary and usual course of business consistent with
past practice and in a transaction that individually or taken together with all
other such transactions is not material to it and the Subsidiaries, taken as a
whole.


(9)            Incurrence of Indebtedness.  Incur any indebtedness for borrowed
money or issue any debt securities or assume, guarantee or endorse, or otherwise
become responsible for the obligations of, any other person, except in the
ordinary and usual course of business and consistent with past practice.


(10)          Extensions of Credit and Interest Rate Instruments.  Make, renew
or amend (except in the ordinary and usual course of business and consistent
with past practice where there has been no material change in the relationship
with the borrower or in an attempt to mitigate loss with respect to the
borrower) any extension of credit in excess of $250,000, or enter into, renew or
amend any interest rate swaps, caps, floors or option agreements or other
interest rate risk management arrangements, whether entered into for the account
of it or for the account of a customer of it or one of the Subsidiaries, except
in the ordinary and usual course of business and consistent with past practice.


(11)          Acquisitions.  Acquire (other than by way of foreclosures,
acquisitions of control in a fiduciary or similar capacity, acquisitions of
loans or participation interests, or in satisfaction of debts previously
contracted in good faith, in each case in the ordinary and usual course of
business and consistent with past practice) all or any portion of the assets,
business, deposits or properties of any other person.


(12)          Banking Offices.  File any application to establish, or to
relocate or terminate the operations of, any banking office.

 
36

--------------------------------------------------------------------------------

 

(13)          Constituent Documents.  Amend its certificate of incorporation or
bylaws or similar organizational documents.


(14)          Accounting Practices.  Implement or adopt any change in its
accounting principles, practices or methodologies, other than as may be required
by GAAP as concurred by Crowe Horwath LLP, its independent auditors, or
applicable accounting requirements of a Governmental Entity.


(15)          Tax Matters.  Make, change or revoke any Tax accounting method or
Tax election, prepare any Tax Returns inconsistent in any material respect with
past practice, file any amended Tax Return, consent to any extension or waiver
of any statute of limitations with respect to Tax, enter into any closing
agreement, settle any material Tax claim or assessment, or surrender any right
to claim a refund of Taxes.


(16)          Claims.  Settle any action, suit, claim or proceeding against it,
except for an action, suit, claim or proceeding that is settled in the ordinary
and usual course of business and consistent with past practice in an amount or
for consideration not in excess of $25,000 individually or $100,000 in the
aggregate and that would not (A) impose any material restriction on the business
of the Company, the Bank or the Subsidiaries or, after the Closing, Purchaser or
any of its Affiliates or (B) create precedent for claims that are reasonably
likely to be material to the Company, the Bank or the Subsidiaries or, after the
Closing, Purchaser or its Affiliates.


(17)          Compensation.  Terminate, enter into, amend, modify (including by
way of interpretation) or renew any employment, officer, consulting, severance,
change in control or similar contract, agreement or arrangement with any
director, officer, employee or consultant, or grant any salary or wage increase
or increase any employee benefit, including incentive or bonus payments (or,
with respect to any of the preceding, communicate any intention to take such
action) or pay to any such individual any amount or benefit not due, except to
make changes that are required by applicable law or by the terms of a Benefit
Plan existing as of the date hereof and disclosed on Section 2.2(s)(1)(A) of the
Company Disclosure Schedule.


(18)          Benefit Arrangements.  Terminate, enter into, establish, adopt,
amend, modify (including by way of interpretation), make new grants or awards
under or renew any Benefit Plan (or any arrangement that would following the
applicable action be a Benefit Plan), amend the terms of any outstanding
equity-based award, take any action to accelerate the vesting, exercisability or
payment (or fund or secure the payment) of stock options, restricted stock or
other compensation or benefits payable thereunder or add any new participants to
any non-qualified retirement plans (or, with respect to any of the preceding,
communicate any intention to take such action), except as required by applicable
law or by the terms of a Benefit Plan existing as of the date hereof and
disclosed on Section 2.2(s)(1)(A) of the Company Disclosure Schedule.

 
37

--------------------------------------------------------------------------------

 

(19)          Labor Matters.  Effectuate (1) a plant closing (as defined in the
Worker Adjustment and Retraining Notification Act of 1988, and any other similar
applicable foreign, state, or local laws relating to plant closings and
layoffs)affecting any site of employment or one or more facilities or operating
units within any site of employment of the Company, the Bank or any of the
Subsidiaries; (2) a mass layoff as defined in such laws affecting any site of
employment of the Company, the Bank or any of the Subsidiaries; or (3) any
similar action under such laws requiring notice to employees in the event of an
employment loss or layoff.


(20)          Intellectual Property.  (1) Grant, extend, amend (except as
required in the diligent prosecution of the Proprietary Rights owned
(beneficially, and of record where applicable) by or developed for the Company,
the Bank and the Subsidiaries), waive, or modify any material rights in or to,
sell, assign, lease, transfer, license, let lapse, abandon, cancel, or otherwise
dispose of, or extend or exercise any option to sell, assign, lease, transfer,
license, or otherwise dispose of, any Proprietary Rights, or (2) fail to
exercise a right of renewal or extension under any material agreement under
which the Company, the Bank or any of the Subsidiaries is licensed or otherwise
permitted by a third party to use any Proprietary Rights (other than “shrink
wrap” or “click through” licenses).


(21)          Communication.  Make any written or oral communications to the
officers or employees of the Company, the Bank or any of the Subsidiaries
pertaining to compensation or benefit matters that are affected by the
transactions contemplated by this Agreement without providing Purchaser with a
copy or written description of the intended communication and a reasonable
period of time to review and comment on such communication; provided, however,
that the foregoing shall not prevent senior management or human resources
personnel of the Company, the Bank or any Subsidiary from orally answering
questions of individual employees pertaining to compensation or benefit matters
with respect to such individual employee that are affected by the transactions
contemplated by this Agreement on an individual basis with such employee.


(22)          Related Party Transactions.  Engage in (or modify in a manner
adverse to the Company, the Bank or the Subsidiaries) any transactions (except
for any ordinary course banking relationships permitted under applicable law)
with any Affiliate of the Company or any director or officer (senior vice
president or above) of the Company, the Bank or the Subsidiaries (or any
Affiliate of any such person).


(23)          Receivership or Liquidation.  Commence a voluntary procedure for
reorganization, arrangement, adjustment, relief or composition of indebtedness
or bankruptcy, receivership or a similar proceeding, or consent to the entry of
an order for relief in an involuntary procedure for reorganization, arrangement,
adjustment, relief or composition of indebtedness or bankruptcy, receivership or
a similar proceeding or consent to the appointment of a receiver, liquidator,
custodian or trustee, in each case, with respect to the Company, the Bank or any
of the Subsidiaries, or any other liquidation or dissolution of the Company, the
Bank or any of the Subsidiaries.

 
38

--------------------------------------------------------------------------------

 

(24)          Credit Policy; Underwriting.  Make or permit any exceptions or
changes to the Company’s or the Bank’s credit, underwriting, lending,
investment, risk and asset-liability management and other material banking or
operating policies in effect as of the date hereof.


(25)          Adverse Actions.  Notwithstanding any other provision hereof,
knowingly take any action that is reasonably likely to result in any of the
conditions set forth in Section 1.2(c) not being satisfied or materially impair
its ability to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby, except as required by applicable law or this
Agreement.


(26)          Commitments.  Enter into any contract with respect to, or
otherwise agree or commit to do, any of the foregoing.


(b)           If applicable, in the event the Company takes any action that
would require any antidilution adjustment to be made under the Certificate of
Designations as if the Convertible Preferred Stock were issued on the date of
this Agreement (provided such action is permitted by this Agreement), the
Company shall make appropriate adjustments such that Purchaser will receive the
benefit of such transaction as if the Convertible Preferred Stock had been
outstanding as of the date of such action.


3.4           Acquisition Proposals.
 
(a)           No Solicitation or Negotiation.  The Company and the Bank agree
that none of the Company, the Bank or any of the Subsidiaries or any of the
officers or directors of the Company, the Bank or any of the Subsidiaries shall,
and that they shall instruct and use their reasonable best efforts to cause
their and the Subsidiaries’ employees, investment bankers, attorneys,
accountants and other advisors or representatives (such directors, officers,
employees, investment bankers, attorneys, accountants and other advisors or
representatives, collectively, “Representatives”) not to (it being understood
and agreed that any violation of the restrictions set forth in this Section 3.4
by a Representative, whether or not such Representative is so authorized and
whether or not such Representative is purporting to act on behalf of the
Company, the Bank or any Subsidiary or otherwise, shall be deemed to be a breach
of this Agreement by the Company and the Bank), directly or indirectly:


(1)           initiate, solicit or knowingly facilitate or encourage any
inquiries or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to, any Acquisition Proposal;


(2)           make or authorize any statement, recommendation or solicitation in
support of any Acquisition Proposal;

 
39

--------------------------------------------------------------------------------

 

(3)           engage in, continue or otherwise participate in any discussions or
negotiations or enter into an agreement regarding, or provide any non-public
information or data to any person relating to, any Acquisition Proposal; or


(4)           otherwise knowingly facilitate any effort or attempt to make an
Acquisition Proposal.


(b)           Definitions.  For purposes of this Agreement, the term
“Acquisition Proposal” means (1) any proposal or offer with respect to a merger,
joint venture, partnership, consolidation, dissolution, liquidation, tender
offer, recapitalization, reorganization, rights offering, share exchange,
business combination or similar transaction involving the Company, the Bank or
any of the Subsidiaries and (2) any acquisition by any person resulting in, or
proposal or offer, that, if consummated, would result in any person becoming the
beneficial owner, directly or indirectly, in one or a series of related
transactions, of ten percent (10%) or more of the total voting power of any
class of equity securities of the Company or the Bank or those of any of the
Subsidiaries, or ten percent (10%) or more of the consolidated total assets
(including, without limitation, equity securities of any subsidiaries) of the
Company, in each case other than the transactions contemplated by this
Agreement.


(c)           Federal Securities Laws.  Nothing contained in this Section 3.4
shall prohibit the Company from taking and disclosing to its shareholders a
position required by Rule 14e-2(a) or Rule 14d-9 promulgated under the Exchange
Act; provided, however, that compliance with such rules shall not in any way
limit or modify the effect that any action taken pursuant to such rules has
under any other provision of this Agreement, including under Article V hereof.


(d)           Existing Discussions.  The Company and the Bank each agrees that
it will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any Acquisition Proposal.  The Company and the Bank each agrees that it will
take the necessary steps to promptly inform the individuals or entities referred
to in the first sentence hereof of the obligations undertaken in this Section
3.4.  The Company and the Bank each also agrees that it will promptly request
each person that has heretofore executed a confidentiality agreement in
connection with its consideration of acquiring the Company, the Bank or any of
the Subsidiaries to return or destroy all confidential information heretofore
furnished to such person by or on behalf of it or any of the Subsidiaries.


(e)           Notice; Specific Performance.  The Company and the Bank each
agrees that it will promptly (and, in any event, within 24 hours) notify
Purchaser if any inquiries, proposals or offers with respect to an Acquisition
Proposal are received by, any such information is requested from, or any such
discussions or negotiations are sought to be initiated or continued with, the
Company, the Bank or any Subsidiary or any of their respective Representatives
indicating, in connection with such notice, the name of such person and the
material terms and conditions of any proposals or offers (including, if
applicable, copies of any written requests, proposals or offers, including
proposed agreements) and thereafter shall keep Purchaser informed, on a current
basis, of the status and terms of any such proposals or offers (including any
amendments thereto) and the status of any such discussions or negotiations,
including any change in the Company’s or the Bank’s intentions as previously
notified. Notwithstanding anything contained herein to the contrary, each of the
Company and the Bank agrees that a non-exclusive right and remedy for
noncompliance with this Section 3.4 is to have such provision specifically
enforced by any court having equity jurisdiction; it being acknowledged and
agreed that any such breach will cause irreparable injury to Purchaser and that
money damages may not provide an adequate remedy to Purchaser.

 
40

--------------------------------------------------------------------------------

 

3.5           NASDAQ Approval.  The Company agrees that it will use its
reasonable best efforts to obtain the NASDAQ Approval in connection with the
transactions contemplated by this Agreement.  The Company shall submit any
written request for the NASDAQ Approval and any and all materials supporting the
request for the NASDAQ Approval to Purchaser for review and comment prior to
submitting such materials to NASDAQ, and all such materials shall be approved by
Purchaser prior to submission (such approval not to be unreasonably withheld or
delayed).  Any and all follow up or responsive materials produced by the Company
shall be approved by Purchaser prior to submission to the NASDAQ.  The Company
shall inform Purchaser as soon as is practicable upon the receipt of the NASDAQ
Approval and any related communication from the NASDAQ.  A representative of
Purchaser shall have the right to attend, to the extent permitted by the NASDAQ,
all meetings and conference calls relating to the matters set forth in this
Section 3.5.


3.6           Repurchase and Financing Restructuring.  The Company and the Bank
shall use reasonable best efforts enter into and maintain in effect a definitive
agreement with the Treasury providing for the Repurchase on the terms set forth
in Exhibit B prior to the Closing; provided that Purchaser shall be responsible
for all communications and/or negotiations with the Treasury in respect of such
definitive agreement and neither the Company nor the Bank shall, without the
prior written consent of Purchaser, contact or communicate with the Treasury in
respect of the Repurchase.  Purchaser shall provide the Company and the Bank
with the reasonable opportunity to participate in substantive telephone
conversations and meetings that Purchaser or its representatives may have from
time to time with any Treasury with respect to the Repurchase.  Subject to the
foregoing, Purchaser will permit the Company to review in advance, and to the
extent practicable, will consult with the Company with respect to, in each case
subject to applicable laws relating to the exchange of information, all the
information and documentation relating to the Repurchase.  In addition, the
Company and the Bank shall use reasonable best efforts to complete the Financing
Restructuring on the terms set forth in Exhibit C prior to the Closing and shall
undertake such efforts as promptly as practicable upon execution of this
Agreement.


3.7           D&O Indemnification.
 
(a)           On or before the Closing, the Company shall offer to enter into a
customary Directors & Officers Indemnification Agreement with each of the
Purchaser Board Designees, the Purchaser Bank Board Designees and any other
directors or officers of the Company, the Bank or any of the Subsidiaries
designated by or affiliated with Purchaser in form and substance reasonably
satisfactory to such individuals.

 
41

--------------------------------------------------------------------------------

 

(b)           From and after the Closing, to the extent permitted by applicable
law and in accordance with the Articles of Incorporation and the Company’s
bylaws, the Company shall indemnify, defend and hold harmless, and provide
advancement of defense costs and other expenses to, each person who is now, or
has been at any time prior to the date hereof or who becomes prior to the
Closing, an officer or director of the Company or any of its subsidiaries
against all losses, claims, damages, costs, expenses, liabilities or judgments
or amounts that are paid in settlement of or in connection with any claim,
action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of the fact that such person is or was a
director or officer of the Company, the Bank or any of its Subsidiaries, and
pertaining to any matter existing or occurring, or any acts or omissions
occurring, at or prior to the Closing, whether asserted or claimed prior to, at
or after the Closing (including matters, acts or omissions occurring in
connection with the approval of this Agreement and the consummation of the
transactions contemplated hereby).  Notwithstanding anything in this Agreement
to the contrary, prior to the Closing, the Company may purchase tail insurance
coverage under its current policies of directors’ and officers’ liability
insurance for a term not to exceed six years from the Closing with respect to
claims arising from facts or events which occurred prior to the Closing;
provided, however, that the total premium payment for such insurance shall not
exceed $1,700,000 in the aggregate; provided further that if the Company is
unable to maintain such policy (or any substitute policy) as a result of the
preceding proviso, the Company shall obtain as much comparable insurance as is
available for such annual premium amount.


3.8           Notice of Developments.  Each party to this Agreement will give
prompt written notice to each of the other parties of any adverse development
causing a breach of any of its own representations and warranties contained in
Article II of this Agreement.  No disclosure by any party pursuant to this
Section 3.8 shall be deemed to amend or supplement the Disclosure Schedules or
to prevent or cure any misrepresentation or breach of warranty.


ARTICLE IV


ADDITIONAL AGREEMENTS


4.1           Governance Matters.  In designating the Purchaser Board Designees
and the Purchaser Bank Board Designees, Purchaser shall, in its sole discretion,
give consideration to up to six of the members of the Company’s and the Bank’s
Boards of Directors in office immediately prior to the Closing who are proposed
by the Company. Prior to the Closing, the Company and the Bank shall take all
requisite corporate action to increase the size of the Bank’s Board of Directors
to accommodate the appointment of each of the Purchaser Bank Board Designees
effective as of the Closing.  The Company and the Bank shall use reasonable best
efforts to cause all members of the Company’s Board of Directors in office
immediately prior to the Closing, in the case of the Company, and all members of
the Bank’s Board of Directors in office immediately prior to the Closing, in the
case of the Bank, to resign from such respective Boards of Directors.  The
Company and the Bank shall cause the Purchaser Board Designees and the Purchaser
Bank Board Designees, to be elected or appointed to the Company’s Board of
Directors and the Bank’s Board of Directors, respectively,  effective as of the
Closing.

 
42

--------------------------------------------------------------------------------

 

4.2           Legend.  (a)  Purchaser agrees that all certificates or other
instruments representing the Purchased Shares and the Conversion Shares will
bear a legend substantially to the following effect:


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.


(b)           Upon request of Purchaser, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
laws, the Company shall promptly cause the legend set forth above to be removed
from any certificate for any securities purchased pursuant to this Agreement (or
issued upon conversion thereof).


4.3           Exchange Listing.  Upon receipt of the NASDAQ Approval, the
Company shall promptly use its reasonable best efforts to cause the shares of
Common Stock purchased hereunder and the Common Stock reserved for issuance upon
the conversion of the Convertible Preferred Stock to be approved for listing on
the NASDAQ or such other nationally recognized securities exchange on which the
Common Stock may be listed, if any, subject to official notice of issuance and,
solely with respect to the Common Stock reserved for issuance, upon receipt of
the approval by the Company’s shareholders of the Shareholder Proposal, as
promptly as practicable, and in any event before the Closing if permitted by the
rules of the NASDAQ.


4.4           Registration Rights.  Prior to the Closing, the Company shall
enter into the Registration Rights Agreement with Purchaser in a mutually
acceptable form containing the terms described in Exhibit D (the “Registration
Rights Agreement”).
 
4.5           Rights Offering.  As promptly as practicable following the
Closing, and subject to compliance with all applicable law, including the
Securities Act, the Company shall distribute to each holder of record of Common
Stock (each holder to whom a distribution is made, a “Legacy Shareholder”), as
of the close of business on the Record Date,  non-transferable rights (the
“Rights”) to purchase Common Stock at a purchase price per share equal to the
Per Share Purchase Price.  The “Record Date” is the date that is 10 days after
the date the Company shall have provided NASDAQ with the notice required
pursuant to NASDAQ Stock Market Listing Rule 5250(e)(6), which the Company
undertakes to provide as promptly as practicable following the execution of this
Agreement.  Each Legacy Shareholder shall receive ten Rights for each share of
Common Stock held by such Legacy Shareholder on the Record Date, provided that
(1) the maximum number of shares of Common Stock with respect to which such
Rights, in the aggregate, may be exercised is 149,000,000 shares and (2) no
Legacy Shareholder shall be permitted to exercise any Rights to the extent that
immediately following such exercise, such Legacy Shareholder (alone or acting in
concert with any other holder of Common Stock) would own, control or have the
power to vote in excess of 4.9% of the outstanding shares of the Common Stock
(assuming the conversion in full of the Convertible Preferred Stock).  The
transactions described in the foregoing sentences, including the purchase and
sale of shares of Common Stock upon the exercise of the Rights, shall be
referred to herein as the “Rights Offering.”   The Rights Offering will not
contain any oversubscription round or a backstop by any shareholder (including
Purchaser).  The Completion of the Rights Offering will be conditioned upon the
approval of the Shareholder Proposal by the Company’s shareholders.

 
43

--------------------------------------------------------------------------------

 

4.6           Employees.  It is the intention of Purchaser to maintain in place
the management team of the Company, subject to the establishment of, and
acceptance of, performance criteria in accordance with the Purchaser’s
anticipated business plan. Notwithstanding the foregoing, nothing in this
Agreement, including this Section 4.6, shall be construed to guarantee or extend
any offer of employment to, or to prevent the termination of employment of any
employee or the amendment or termination of any particular Benefit Plan to the
extent permitted by its terms.


4.7           Reservation for Issuance.  The Company will reserve that number of
shares of Common Stock sufficient for issuance upon exercise or conversion of
the Convertible Preferred Stock without regard to any limitation on such
conversions; provided that in the case of the Convertible Preferred Stock,
solely to the extent the Company is unable to reserve such number of shares
under the Articles of Incorporation the Company will reserve such sufficient
number of shares of Common Stock following the approval of the Shareholder
Proposal pursuant to Section 3.1(b).


4.8           Certificate of Designations.  The Company shall file the
Certificate of Designations with the Florida Secretary, and the Certificate of
Designations shall be in full force and effect as of the Closing Date.


4.9           Certain Post-Closing Transactions.  Following the Closing the
Company shall take the actions set forth on Exhibit E.


ARTICLE V


TERMINATION


5.1           Termination.  This Agreement may be terminated prior to the
Closing:


(a)           by mutual written agreement of the Company, the Bank and
Purchaser;


(b)           by Purchaser, upon written notice to the Company and the Bank, or
by the Company, upon written notice to Purchaser, in the event that the Closing
Date does not occur on or before the date that is 180 calendar days from the
date hereof; provided, however, that the respective rights to terminate this
Agreement pursuant to this Section 5.1(b) shall not be available to any party
whose failure (or, in the case of the Company, the failure of the Bank) to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing Date to occur on or prior to
such date;


(c)           by the Company or Purchaser, upon written notice to the other, in
the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

 
44

--------------------------------------------------------------------------------

 

(d)           by Purchaser, if Purchaser or any of its Affiliates receives
written notice from or is otherwise advised by a Governmental Entity that it
will not grant (or intends to rescind or revoke if previously approved) any
Required Approval or receives written notice from such Governmental Entity that
it will not grant such Required Approval on the terms contemplated by this
Agreement without imposing any Burdensome Condition, provided that, prior to
terminating this Agreement, Purchaser shall have used reasonable efforts to
obtain such Required Approval without the imposition of such Burdensome
Condition;


(e)           by the Company, if neither the Company nor the Bank is in material
breach of any of the terms of this Agreement, and there has been a breach of any
representation, warranty, covenant or agreement made by Purchaser in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that the condition set forth in Section
1.2(c)(3)(A) or (B) would not be satisfied and such breach is not curable or, if
curable, is not cured within thirty (30) days after written notice thereof is
given by the Company to Purchaser;


(f)            by Purchaser, if Purchaser is not in material breach of any of
the terms of this Agreement, and there has been a breach of any representation,
warranty, covenant or agreement made by the Company or the Bank in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that the condition set forth in Section
1.2(c)(2)(A) or (B) would not be satisfied and such breach is not curable or, if
curable, is not cured within thirty (30) days after written notice thereof is
given by Purchaser to the Company and the Bank


(g)           by Purchaser, if the Company or the Bank shall have breached the
covenants contained in Section 3.4 hereof or the Company’s Board of Directors
shall have recommended or publicly announced its intention to recommend any
Acquisition Proposal in accordance with Section 3.4(c) of this Agreement; and


(h)           by the Company or Purchaser, upon written notice to the other, in
the event that the Company and the Bank shall not have entered into a definitive
agreement with the Treasury providing for the Repurchase on the terms set forth
in Exhibit B on or before the date that is 120 calendar days from the date
hereof; provided, however, that the respective rights to terminate this
Agreement pursuant to this Section 5.1(h) shall not be available to any party
whose failure (or, in the case of the Company, the failure of the Bank) to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Company and the Bank to enter into
such definitive agreement on or prior to such date.


5.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 5.1, subject to Section 5.3, this Agreement
(other than Section 3.2(b) and Articles V and VI, which shall remain in full
force and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
fraud or intentional breach of this Agreement.

 
45

--------------------------------------------------------------------------------

 

5.3           Fees.
 
(a)           If this Agreement is terminated pursuant to Section 5.1(g), the
Company and the Bank shall be jointly and severally obligated to pay to
Purchaser an amount equal to the Expense Reimbursement (not to exceed
$1,000,000) and the Termination Fee promptly, but in any event not later than
two (2) business days, following the date of such termination.


(b)           If, after the date hereof, an Acquisition Proposal is made to the
Company, the Bank, any Subsidiary, or the Company’s shareholders generally, or
becomes public (including an Acquisition Proposal made prior to the date hereof)
and thereafter this Agreement is terminated pursuant to Section 5.1(b) or (f) on
the basis of a breach of a covenant or agreement made by the Company or the Bank
in this Agreement, and within twelve months after such termination the Company
and/or the Bank enters into a definitive agreement to effect, or consummates, an
Acquisition Proposal, the Company and the Bank shall be jointly and severally
obligated to pay to Purchaser an amount equal to (1) 20% of the Termination Fee
promptly, but in any event not later than two (2) business days, following such
termination and (2) 80% of the Termination Fee promptly, but in any event not
later than two (2) business days, following the date of entry into such
definitive agreement.


(c)           If this Agreement is terminated pursuant to Section 5.1(f) (other
than in circumstances described in Section 5.3(b) above), the Company and the
Bank shall be jointly and severally obligated to pay to Purchaser an amount
equal to the Expense Reimbursement (not to exceed $1,000,000) promptly, but in
any event not later than two (2) business days, following such termination.


(d)           “Termination Fee” means an amount in cash equal to seven million
dollars ($7,000,000), which Termination Fee shall be paid by wire transfer of
immediately available funds to the account or accounts designated by Purchaser
at the time specified in this Section 5.3.  To the extent not paid when due, any
amount payable pursuant to this Section 5.3 shall accrue interest at a rate
equal to eighteen percent (18%) per annum or, if lower, the maximum rate
allowable by law.


(e)            Each of the Company, the Bank and Purchaser acknowledges that the
agreements contained in this Section 5.3 are an integral part of the
transactions contemplated by this Agreement.  The amounts payable pursuant to
Section 5.3 hereof constitute liquidated damages and not a penalty and shall be
the sole monetary remedy in the event a Termination Fee or Expense Reimbursement
is paid in connection with a termination of this Agreement on the bases
specified in Section 5.3 hereof; provided that nothing herein shall relieve any
party from liability for fraud or intentional breach of this Agreement.  In the
event that the Company or the Bank shall fail to make any payment pursuant to
this Section 5.3 when due, the Company and the Bank shall be jointly and
severally obligated to reimburse Purchaser for all reasonable expenses actually
incurred or accrued by Purchaser (including reasonable expenses of counsel) in
connection with the collection under and enforcement of this Section 5.3.

 
46

--------------------------------------------------------------------------------

 

ARTICLE VI


MISCELLANEOUS


6.1           Survival.  None of the representations and warranties set forth in
this Agreement shall survive the Closing.  Except as otherwise provided herein,
all covenants and agreements contained herein, other than those which by their
terms are to be performed in whole or in part after the Closing Date, shall
terminate as of the Closing Date.


6.2           Expenses.  Subject to Section 5.3, each of the parties will bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement; except
that if the Closing occurs, the Company and the Bank shall jointly and severally
be obligated to reimburse Purchaser, without duplication, for all of its
reasonable out-of-pocket expenses incurred in connection with due diligence, the
negotiation and preparation of this Agreement and undertaking of the
transactions contemplated pursuant to this Agreement (including all stamp and
other Taxes payable with respect to the issuance of the Common Stock and the
Convertible Preferred Stock, filing fees, fees and expenses of attorneys,
consultants and accounting and financial advisers incurred by or on behalf of
Purchaser or its Affiliates in connection with the transactions contemplated
pursuant to this Agreement) (the “Expense Reimbursement”).


6.3           Amendment; Waiver.  No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer or a duly authorized representative of such
party.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law.  No waiver of any party to this Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.


6.4           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile or pdf and such facsimiles
or pdfs will be deemed as sufficient as if actual signature pages had been
delivered.


6.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed entirely within such State.  The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the federal courts of the United States of America located in the State of
Delaware, or, if jurisdiction in such federal courts is not available, the
courts of the State of Delaware, for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.

 
47

--------------------------------------------------------------------------------

 

6.6           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


6.7           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to another will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.




 
(a)
If to Purchaser:



 
North American Financial Holdings, Inc.

 
4725 Piedmont Row Drive

 
Charlotte, North Carolina  28210

 
Attn:
Christopher G. Marshall

 
Telephone:
(704) 554-5901

 
Fax:
(704) 964-2442



with a copy to (which copy alone shall not constitute notice):


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
 
Attn:
David E. Shapiro

 
Telephone:
(212) 403-1000

 
Fax:
(212) 403-2000



 
(b)
If to the Company or the Bank:



TIB Financial Corp.
599 9th Street North, Suite 101
Naples, Florida 34102-5624
 
Attn:
Thomas J. Longe

 
Telephone:
(239) 236-8900

 
Fax:
(239) 236-4543



with a copy to (which copy alone shall not constitute notice):

 
48

--------------------------------------------------------------------------------

 

Smith Mackinnon, PA
255 South Orange Avenue, Suite 800
Orlando, Florida 32801
 
Attn:
John P. Greeley

 
Telephone:
(407) 843-7300

 
Fax:
(407) 843-2448



6.8           Entire Agreement, Assignment.  (a) This Agreement (including the
Exhibits, Schedules and Disclosure Schedules hereto) constitutes the entire
agreement, and except for the Confidentiality Agreement, supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof; and (b)
this Agreement will not be assignable by operation of law or otherwise (any
attempted assignment in contravention hereof being null and void); provided that
Purchaser may assign its rights and obligations under this Agreement to any
person, but only if immediately after the Closing, North American Financial
Holdings, Inc. and/or its Affiliates shall collectively own at least a majority
of the pro forma outstanding Common Stock of the Company (assuming the
conversion in full of the Convertible Preferred Stock); provided further, that
no such assignment shall relieve Purchaser of its obligations hereunder.


6.9           Interpretation; Other Definitions.  Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time.  All article, section, paragraph or clause
references not attributed to a particular document shall be references to such
parts of this Agreement, and all exhibit, annex and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes and schedules to this Agreement.  In addition, the following terms are
ascribed the following meanings:


(a)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;


(b)           the word “or” is not exclusive;


(c)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”; and


(d)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 
49

--------------------------------------------------------------------------------

 

(e)           “business day” means any day except Saturday, Sunday and any day
that shall be a legal holiday or a day on which banking institutions in the
State of New York or in the State of Florida generally are authorized or
required by law or other governmental action to close;


(f)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;


(g)           a person shall be deemed to “beneficially own” any securities of
which such person is considered to be a “beneficial owner” under Rule 13d-3
under the Exchange Act; and


(h)           to the “knowledge of the Company” or “Company’s knowledge” means
the knowledge, after due inquiry, of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act) of the Company.


6.10          Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.


6.11          Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.


6.12          No Third Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, including Section 4.6 hereof, is intended to
confer upon any person other than the parties hereto, any benefit, right or
remedies, except that the provisions of Section 3.7 shall inure to the benefit
of the persons referred to in such Section.


6.13          Time of Essence.  Time is of the essence in the performance of
each and every term of this Agreement.


6.14          Certain Adjustments.  If the representations and warranties set
forth in Section 2.2(b) shall not be true and correct as of the Closing Date,
the number of shares of Common Stock and Convertible Preferred Stock to be
purchased shall be, at Purchaser’s option, proportionately adjusted to provide
Purchaser the same economic effect as contemplated by this Agreement in the
absence of such failure to be true and correct.


6.15          Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation or the rules of any stock exchange upon
which its securities are listed, the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and none of the Company, the Bank
or Purchaser will make any such news release or public disclosure without first
consulting with the other two parties, and, in each case, also receiving the
other’s consent (which shall not be unreasonably withheld or delayed) and each
party shall coordinate with the party whose consent is required with respect to
any such news release or public disclosure.

 
50

--------------------------------------------------------------------------------

 

6.16          Specific Performance; Limitation on Damages.


(a)           The Company and the Bank agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with their specific terms.  It is accordingly agreed that
Purchaser shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedies to which Purchaser is entitled at law or
equity.  Notwithstanding anything to the contrary herein, in no event shall
Purchaser be responsible to the Company or the Bank for any consequential,
special or punitive damages.


(b)           Notwithstanding anything to the contrary in this Agreement, the
parties acknowledge that neither the Company nor the Bank shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement by Purchaser
or any remedy to enforce specifically the terms and provisions of this
Agreement.




[Remainder of Page Intentionally Left Blank]

 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.





 
TIB FINANCIAL CORP.
             
By:
 
 
 
Name:
 
 
Title:
             
TIB BANK
             
By:
 
 
 
Name:
 
 
Title:





[Signature Page to Investment Agreement]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.





 
NORTH AMERICAN FINANCIAL HOLDINGS, INC.
             
By:
   
 
Name:
 
 
Title:





[Signature Page to Investment Agreement]

 
 

--------------------------------------------------------------------------------

 

Schedule A




Name of Subsidiary






 
TIB Bank
     
Naples Capital Advisors, Inc.
     
TIBFL Statutory Trust I
     
TIBFL Statutory Trust II
     
TIBFL Statutory Trust III
     
Special Acquisitions, Inc.
     
Special Acquisitions II, Inc.
     
Special Acquisitions III, Inc.
     
Special Acquisitions IV, Inc.
     
Special Acquisitions V, Inc.
     
Special Acquisitions VI, Inc.
     
Special Acquisitions VII, Inc.
     
Special Acquisitions VIII, Inc.
     
Special Acquisitions Holdings, Inc.


 
Schedule 1

--------------------------------------------------------------------------------

 

Exhibit A


Form of Certificate of Designations


FORM OF


ARTICLES OF AMENDMENT


TO THE RESTATED ARTICLES OF INCORPORATION


OF
TIB FINANCIAL CORP.


CERTIFICATE OF THE DESIGNATIONS, PREFERENCES, RIGHTS AND LIMITATIONS OF
SERIES B CONVERTIBLE PARTICIPATING VOTING PREFERRED STOCK


TIB Financial Corp., a corporation organized and existing under the laws of the
State of Florida (the “Corporation”), in accordance with the provisions of
Section 607.0602 of the Florida Business Corporation Act (the “Act”) thereof,
hereby certifies:


A.           The board of directors of the Corporation (the “Board of
Directors”), in accordance with the restated articles of incorporation of the
Corporation adopted the following resolution on creating a series of shares of
Preferred Stock of the Corporation designated as “Series B Convertible
Participating Voting Preferred Stock”:


RESOLVED, that pursuant to the provisions of the restated articles of
incorporation and the bylaws of the Corporation and applicable law, the restated
articles of incorporation of the Corporation (the “Articles of Incorporation”)
are hereby amended such that a series of Preferred Stock, no par value, of the
Corporation be and hereby is created, and that the designation and number of
shares of such series, and the voting and other powers, preferences and relative
participating, optional or other rights, and the qualifications, limitations and
restrictions thereof, of the shares of such series, are as follows (such
amendment as set forth below, the “Certificate of Designations”):


Section 1.               Designation and Number of Shares.   The distinctive
serial designation of this Series shall be “Series B Convertible Participating
Voting Preferred Stock” (hereinafter called “Series B Preferred Stock”).  Each
share of Series B Preferred Stock shall be identical in all respects with the
other shares of Series B Preferred Stock.  The number of shares in Series B
Preferred Stock will initially be 245,000, which number may from time to time be
increased or decreased by the Board of Directors.  Shares of Series B Preferred
Stock purchased by the Corporation will be canceled and revert to authorized but
unissued shares of Preferred Stock undesignated as to series.


Section 2.               Ranking.  The Series B Preferred Stock shall, with
respect to dividend rights and rights on liquidation, winding-up and dissolution
of the Corporation, rank junior to all other preferred stock of the Corporation,
including any class or series of preferred stock established after the Effective
Date by the Corporation, unless the terms of such other class or series
expressly provide that such class or series will rank on a parity with or junior
to the Series B Preferred Stock as to dividend rights and rights on liquidation,
winding-up and dissolution of the Corporation.  The Series B Preferred Stock
shall rank on a parity with the Common Stock with respect to dividend rights and
senior to the Common Stock with respect to rights on liquidation, winding-up and
dissolution of the Corporation.

 
Exhibit A-1

--------------------------------------------------------------------------------

 

Section 3.               Definitions.  Unless the context or use indicates
another meaning or intent, the following terms shall have the following
meanings, whether used in the singular or the plural:


(a)           “Applicable Conversion Price” means the Conversion Price in effect
at any given time.


(b)           “Articles of Incorporation” has the meaning set forth in the
preamble hereto.


(c)           “Board of Directors” means the Board of Directors of the
Corporation.


(d)           “Business Day” means any day other than a Saturday, Sunday or any
other day on which banks in New York, New York are generally required or
authorized by law to be closed.


(e)           “Capital Stock” means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of the Corporation, including any Common Stock or
any series of preferred stock of the Corporation, but excluding any debt
securities convertible into such equity.


(f)           “Certificate of Designations” has the meaning set forth in the
preamble hereto.


(g)           “Closing Price” of the Common Stock on any date of determination
means the closing sale price or, if no closing sale price is reported, the last
reported sale price of the shares of the Common Stock on the NASDAQ Stock Market
on such date.  If the Common Stock is not traded on the NASDAQ Stock Market on
any date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized independent investment
banking firm retained by the Corporation for this purpose.  For purposes of this
Certificate of Designations, all references herein to the “Closing Price” and
“last reported sale price” of the Common Stock on the NASDAQ Stock Market shall
be such closing sale price and last reported sale price as reflected on the
website of the NASDAQ Stock Market (http://www.nasdaq.com) and as reported by
Bloomberg Professional Service; provided that in the event that there is a
discrepancy between the closing sale price or last reported sale price as
reflected on the website of the NASDAQ Stock Market and as reported by Bloomberg
Professional Service, the closing sale price and last reported sale price on the
website of the NASDAQ Stock Market shall govern.  If the date of determination
is not a Trading Day, then such determination shall be made as of the last
Trading Day prior to such date.

 
Exhibit A-2

--------------------------------------------------------------------------------

 

(h)           “Common Stock” shall have the meaning set forth in Section 4(b).


(i)            “Conversion Price” means for each share of Series B Preferred
Stock, $0.15 per share; provided, that such price shall be subject to adjustment
as set forth herein.


(j)            “Corporation” shall have the meaning set forth in the preamble
hereto.


(k)           “Current Market Price” means, on any date, the average of the
daily Closing Price per share of the Common Stock on each of the five (5)
consecutive Trading Days preceding the earlier of the day before the date in
question and the day before the Ex-Date with respect to the issuance or
distribution giving rise to an adjustment to the Conversion Price pursuant to
Section 10.


(l)            “Effective Date” means the date on which shares of the Series B
Preferred Stock are first issued.


(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.


(n)           “Ex-Date” when used with respect to any issuance or distribution,
means the first date on which the Common Stock or other securities trade without
the right to receive the issuance or distribution giving rise to an adjustment
to the Conversion Price pursuant to Section 10.


(o)           “Exchange Property” shall have the meaning set forth in Section
11(a).


(p)           “Fundamental Change” means the occurrence of the consummation of
any consolidation or merger of the Corporation or similar transaction or any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of the Corporation and its
subsidiaries, taken as a whole, to any Person other than one or more of the
Corporation’s subsidiaries, in each case pursuant to which the Common Stock will
be converted into cash, securities or other property, other than pursuant to a
transaction in which the Persons that “beneficially owned” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, voting shares of the
Corporation immediately prior to such transaction beneficially own, directly or
indirectly, voting shares representing a majority of the continuing or surviving
Person immediately after the transaction.


(q)           “Holder” shall mean, as of any date, the Person in whose name the
shares of the Series B Preferred Stock are registered as of such date, which may
be treated by the Corporation as the absolute owner of the shares of Series B
Preferred Stock for the purpose of making payment and settling the related
conversions and for all other purposes.

 
Exhibit A-3

--------------------------------------------------------------------------------

 

(r)           “Mandatory Conversion” shall have the meaning set forth in Section
8(a).


(s)           “Mandatory Conversion Date” shall have the meaning set forth in
Section 8(b).


(t)           “Notice of Conversion” shall have the meaning set forth in Section
9(a).


(u)           “Person” means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint-stock
company, limited liability company or trust.


(v)           “Record Date” has the meaning set forth in Section 4(d).


(w)          “Reorganization Event” shall have the meaning set forth in Section
11(a).


(x)           “Series B Preferred Stock” shall have the meaning set forth in the
preamble hereof.


(y)           “Shareholder Approval” means the approval of the shareholders of
the Corporation necessary to amend the Articles of Incorporation to increase the
number of authorized shares of Common Stock to at least such number as shall be
sufficient to permit the full conversion of the Series B Preferred Stock into
Common Stock.


(z)           “Trading Day” means a day on which the shares of Common
Stock:  (1) are not suspended from trading on any national or regional
securities exchange or association or over-the-counter market at the close of
business; and (2) have traded at least once on the national or regional
securities exchange or association or over-the-counter market that is the
primary market for the trading of the Common Stock.


(aa)         “Voting Stock” means securities of any class of Capital Stock of
the Corporation entitling the holders thereof (whether at all times or only so
long as no senior class of stock has voting power by reason of any contingency)
to vote in the election of members of the Board of Directors.


Section 4.               Dividends.


(a)           From and after the Effective Date, Holders shall be entitled to
receive, out of the funds legally available therefor, non-cumulative cash
dividends in the amount determined as set forth in Section 4(b) and no more.


(b)           If the Board of Directors declares and pays a dividend in the form
of cash or other assets (other than shares of Common Stock or rights or warrants
to subscribe for Common Stock) in respect of any shares of common stock of the
Corporation, par value $0.10 per share (the “Common Stock”), then the Board of
Directors shall declare and pay to the Holders of the Series B Preferred Stock a
dividend in an amount per share of Series B Preferred Stock equal to the product
of (i) the per share dividend declared and paid in respect of each share of
Common Stock and (ii) the number of shares of Common Stock into which such share
of Series B Preferred Stock is then convertible and for the purpose of such
calculation, shares of Common Stock sufficient for the full conversion of all
shares of Series B Preferred Stock shall be deemed to be authorized for issuance
under the Articles of Incorporation on the Record Date.

 
Exhibit A-4

--------------------------------------------------------------------------------

 

(c)           Dividends payable pursuant to Section 4(b) shall be payable on the
same date that dividends are payable to holders of shares of Common Stock, and
no dividends shall be payable to holders of shares of Common Stock unless the
full dividends contemplated by Section 4(b) are paid at the same time in respect
of the Series B Preferred Stock.


(d)           Each dividend will be payable to Holders of record as they appear
in the records of the Corporation at the close of business on the record date
(each, a “Record Date”), which, with respect to dividends payable pursuant to
Section 4(b), shall be the same day as the record date for the payment of the
corresponding dividends to the holders of shares of Common Stock.


(e)           Dividends payable pursuant to Section 4(b) are non-cumulative.  If
the Board of Directors does not declare a dividend pursuant to Section 4(b) in
respect of any dividend period, the Holders will have no right to receive any
dividend for such dividend period, and the Corporation will have no obligation
to pay a dividend for such dividend period, whether or not dividends are
declared and paid for any future dividend period with respect to the Series B
Preferred Stock or any other class or series of the Corporation’s preferred
stock or Common Stock.


Section 5.               Liquidation.


(a)           In the event of any liquidation, dissolution or winding up of the
affairs of the Corporation, whether voluntary or involuntary, the Holders of
full and fractional shares of Series B Preferred Stock will be entitled, before
any distribution or payment is made on any date to the holders of the Common
Stock or any other stock of the Corporation ranking junior to Series B Preferred
Stock upon liquidation, to receive in full an amount per share equal to the
greater of (the “liquidation preference”) (i) $0.01 plus an amount equal to any
dividends that have been declared on Series B Preferred Stock but not paid and
(ii) the amount that a holder of one share of Series B Preferred Stock would be
entitled to receive if such share were converted into Common Stock immediately
prior to such liquidation, dissolution or winding up, together with any declared
but unpaid dividend prior to such distribution or payment date, and, for the
purpose of such calculation, shares of Common Stock sufficient for the full
conversion of all shares of Series B Preferred Stock shall be deemed to be
authorized for issuance under the Articles of Incorporation on such date.  If
such payment has been made in full to all Holders of shares of Series B
Preferred Stock, the Holders of shares of Series B Preferred Stock as such will
have no right or claim to any of the remaining assets of the Corporation.


(b)           If the assets of the Corporation available for distribution to the
Holders of shares of Series B Preferred Stock upon any liquidation, dissolution
or winding up of the Corporation, whether voluntary or involuntary, are
insufficient to pay in full all amounts to which such Holders are entitled
pursuant to Section 5(a), no such distribution will be made on account of any
shares of any other class or Series of Preferred Stock ranking on a parity with
the shares of Series B Preferred Stock upon such liquidation, dissolution or
winding up unless proportionate distributive amounts are paid on account of the
shares of Series B Preferred Stock, ratably in proportion to the full
distributable amounts for which holders of all such parity shares are
respectively entitled upon such liquidation, dissolution or winding up.

 
Exhibit A-5

--------------------------------------------------------------------------------

 

(c)           Upon the liquidation, dissolution or winding up of the
Corporation, the Holders of shares of Series B Preferred Stock then outstanding
will be entitled to be paid out of assets of the Corporation available for
distribution to its shareholders all amounts to which such holders are entitled
pursuant to the first paragraph of this Section 5 before any payment is made to
the holders of Common Stock or any other stock of the Corporation ranking junior
upon liquidation to Series B Preferred Stock.


(d)           For the purposes of this Section 5, the consolidation or merger
of, or binding shares exchange by, the Corporation with any other corporation
will not be deemed to constitute a liquidation, dissolution or winding up of the
Corporation.


Section 6.               Maturity.  The Series B Preferred Stock shall be
perpetual unless converted in accordance with this Certificate of Designations.


Section 7.               No Redemption.  The Series B Preferred Stock shall not
be redeemable either at the Corporation’s option or at the option of Holders at
any time.


Section 8.               Conversion.


(a)           Mandatory Conversion.  Effective as of the receipt of the
Shareholder Approval and the filing of the amendment to the Articles of
Incorporation described in the definition of Shareholder Approval and this
Certificate of Designations with the Secretary of State of the State of Florida
(the “Mandatory Conversion Date”), all shares of Series B Preferred Stock shall
automatically convert into shares of Common Stock as set forth in Section 8(b)
hereof (the “Mandatory Conversion”).


(b)           Number of Shares Upon Conversion.  The number of shares of Common
Stock into which a share of Series B Preferred Stock shall be convertible shall
be determined by dividing $1,000 by the Applicable Conversion Price (subject to
the conversion procedures of Section 9 hereof) plus cash in lieu of fractional
shares in accordance with Section 13 hereof.


Section 9.               Conversion Procedures.


(a)           As promptly as practicable following the Mandatory Conversion,
each Holder shall provide the Corporation with a notice (the “Notice of
Conversion”).  In addition to any information required by applicable law or
regulation, the Notice of Conversion with respect to such Holder shall state, as
appropriate:


(1)           The number of shares of Common Stock to be issued upon conversion
of each share of Series B Preferred Stock held of record by such Holder and
subject to the Mandatory Conversion;


(2)           The name in which shares of Common Stock to be issued upon
conversion of shares of Series B Preferred Stock should be registered; and

 
Exhibit A-6

--------------------------------------------------------------------------------

 

(3)           The manner in which certificates of Series B Preferred Stock held
of record by such Holder are to be surrendered for issuance of certificates
representing shares of Common Stock.


(b)           Effective immediately prior to the close of business on the
Mandatory Conversion Date, with respect to any share of Series B Preferred
Stock, dividends shall no longer be declared on any such converted share of
Series B Preferred Stock and such share of Series B Preferred Stock shall only
represent such number of shares of Common Stock issuable upon conversion thereof
and shall cease to be outstanding, subject to the right of the Holder to receive
any declared and unpaid dividends on such share to the extent provided in
Section 4 and any other payments to which such Holders is otherwise entitled
pursuant to Section 8, Section 11 and Section 13 hereof, as applicable.


(c)           No allowance or adjustment, except pursuant to Section 10, shall
be made in respect of dividends payable to holders of the Common Stock of record
as of any date prior to the close of business on the Mandatory Conversion Date,
with respect to any share of Series B Preferred Stock.  Prior to the close of
business on the Mandatory Conversion Date, with respect to any share of Series B
Preferred Stock, shares of Common Stock issuable upon conversion thereof, or
other securities issuable upon conversion of such share of Series B Preferred
Stock, shall not be deemed outstanding for any purpose, and the Holder thereof
shall have no rights with respect to the Common Stock or other securities
issuable upon conversion (including voting rights, rights to respond to tender
offers for the Common Stock or other securities issuable upon conversion and
rights to receive any dividends or distributions on the Common Stock or other
securities issuable upon conversion) by virtue of holding such share of Series B
Preferred Stock.


(d)           Shares of Series B Preferred Stock converted in accordance with
this Certificate of Designations will resume the status of authorized and
unissued preferred stock, undesignated as to series and available for future
issuance.


(e)           The Person or Persons entitled to receive the Common Stock and/or
cash, securities or other property issuable upon conversion of Series B
Preferred Stock shall be treated for all purposes as the record holder(s) of
such shares of Common Stock and/or securities as of the close of business on the
Mandatory Conversion Date, with respect thereto.  In the event that a Holder
shall not by written notice designate the name in which shares of Common Stock
and/or cash, securities or other property (including payments of cash in lieu of
fractional shares) to be issued or paid upon conversion of shares of Series B
Preferred Stock should be registered or paid or the manner in which such shares
should be delivered, the Corporation shall be entitled to register and deliver
such shares, and make such payment, in the name of the Holder and in the manner
shown on the records of the Corporation or pursuant to applicable law.


(f)           No later than three (3) Business Days following delivery of the
Notice of Conversion, with respect to any share of Series B Preferred Stock as
to which the Mandatory Conversion shall have occurred, certificates representing
shares of Common Stock shall be issued and delivered to the Holder thereof or
such Holder’s designee upon presentation and surrender of the certificate
evidencing such Series B Preferred Stock to the Corporation and, if required,
the furnishing of appropriate endorsements and transfer documents and the
payment of all transfer and similar taxes.

 
Exhibit A-7

--------------------------------------------------------------------------------

 

Section 10.             Anti-Dilution Adjustments.


(a)           The Conversion Price shall be subject to the following
adjustments.


(1)           Stock Dividends and Distributions.  If the Corporation pays
dividends or
other distributions on the Common Stock in shares of Common Stock, then the
Conversion Price in effect immediately prior to the Ex-Date for such dividend or
distribution will be multiplied by the following fraction:



 
OS0
               
OS1
 



 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such dividend or distribution.



 
OS1 =
the sum of the number of shares of Common Stock outstanding immediately prior to
the Ex-Date for such dividend or distribution plus the total number of shares of
Common Stock constituting such dividend or distribution.



For the purposes of this clause (1), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Corporation.  If any
dividend or distribution described in this clause (1) is declared but not so
paid or made, the Conversion Price shall be readjusted, effective as of the date
the Board of Directors publicly announces its decision not to make such dividend
or distribution, to such Conversion Price that would be in effect if such
dividend or distribution had not been declared.


(2)           Subdivisions, Splits and Combination of the Common Stock.  If the
Corporation or any of its subsidiaries subdivides, splits or combines the shares
of Common Stock, then the Conversion Price in effect immediately prior to the
effective date of such share subdivision, split or combination will be
multiplied by the following fraction:



 
OS0
               
OS1
 



 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
effective date of such share subdivision, split or combination.



 
OS1 =
the number of shares of Common Stock outstanding immediately after the close of
business on the effective date of such share subdivision, split or combination.


 
Exhibit A-8

--------------------------------------------------------------------------------

 

For the purposes of this clause (2), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Corporation.  If any
subdivision, split or combination described in this clause (2) is announced but
the outstanding shares of Common Stock are not subdivided, split or combined,
the Conversion Price shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to subdivide, split or combine the
outstanding shares of Common Stock, to such Conversion Price that would be in
effect if such subdivision, split or combination had not been announced.


(3)           Issuance of Stock Purchase Rights.  If the Corporation or any of
its
subsidiaries issues to all holders of the shares of Common Stock as of a Record
Date after the date of issuance of the Series B Preferred Stock (and does not
make the equivalent issuance to the Holders of Series B Preferred Stock) rights
or warrants (other than rights or warrants issued pursuant to a dividend
reinvestment plan or share purchase plan or other similar plans) entitling them,
for a period of up to 180 days (or any shorter period) from the date of issuance
of such rights or warrants, to subscribe for or purchase shares of Common Stock
at less than the Current Market Price on the date fixed for the determination of
shareholders entitled to receive such rights or warrants, then the Conversion
Price in effect immediately prior to the Ex-Date for such distribution will be
multiplied by the following fraction:



 
OS0 + Y
               
OS0 + X
 



 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such distribution.

 
 
X =
the total number of shares of Common Stock issuable pursuant to such rights or
warrants.



 
Y =
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights or warrants divided by the Current Market Price.



For the purposes of this clause (3), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Corporation.  The
Corporation shall not issue any such rights or warrants in respect of shares of
the Common Stock held or acquired by the Corporation.  In the event that such
rights or warrants described in this clause (3) are not so issued, the
Conversion Price shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to issue such rights or warrants,
to the Conversion Price that would then be in effect if such issuance had not
been declared.  To the extent that such rights or warrants are not exercised
prior to their expiration or shares of Common Stock are otherwise not delivered
pursuant to such rights or warrants upon the exercise of such rights or
warrants, the Conversion Price shall be readjusted to such Conversion Price that
would then be in effect had the adjustment made upon the issuance of such rights
or warrants been made on the basis of the delivery of only the number of shares
of Common Stock actually delivered.  In determining the aggregate offering price
payable for such shares of Common Stock, there shall be taken into account any
consideration received for such rights or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).

 
Exhibit A-9

--------------------------------------------------------------------------------

 

(4)           Self Tender Offers and Exchange Offers.  If the Corporation or any
of its subsidiaries successfully completes a tender or exchange offer for the
Common Stock (and does not make the equivalent offer to the Holders of Series B
Preferred Stock) where the cash and the value of any other consideration
included in the payment per share of the Common Stock exceeds the Closing Price
per share of the Common Stock on the Trading Day immediately succeeding the
expiration of the tender or exchange offer, then the Conversion Price in effect
at the close of business on such immediately succeeding Trading Day will be
multiplied by the following fraction:



 
OS0 × SP0
               
AC + (SP0 × OS1)
 



 
SP0 =
the Closing Price per share of Common Stock on the Trading Day immediately
succeeding the expiration of the tender or exchange offer.

 
 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
expiration of the tender or exchange offer, including any shares validly
tendered and not withdrawn.



 
OS1=
the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer and after taking into account the
shares purchased pursuant thereto.

 
 
AC =
the aggregate cash and fair market value of the other consideration payable in
the tender or exchange offer, as determined by the Board of Directors.



In the event that the Corporation, or one of its subsidiaries, is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Corporation, or such subsidiary, is permanently prevented by
applicable law from effecting any such purchases, or all such purchases are
rescinded, then the Conversion Price shall be readjusted to be such Conversion
Price that would then be in effect if such tender offer or exchange offer had
not been made.


(5)           Rights Plans.  To the extent that the Corporation has a rights
plan in effect with respect to the Common Stock on the Mandatory Conversion
Date, upon conversion of any shares of the Series B Preferred Stock, Holders
will receive, in addition to the shares of Common Stock, the rights under the
rights plan, unless, prior to the Mandatory Conversion Date, the rights have
separated from the shares of Common Stock, in which case the Conversion Price
will be adjusted at the time of separation as if the Corporation had made a
distribution to all holders of the Common Stock as described in clause (3)
above, subject to readjustment in the event of the expiration, termination or
redemption of such rights.

 
Exhibit A-10

--------------------------------------------------------------------------------

 

(b)           All adjustments to the Conversion Price shall be calculated to the
nearest 1/10 of a cent.  No adjustment in the Conversion Price shall be required
if such adjustment would be less than $0.01; provided, that any adjustments
which by reason of this subparagraph are not required to be made shall be
carried forward and taken into account in any subsequent adjustment; provided
further that on the Mandatory Conversion Date, adjustments to the Conversion
Price will be made with respect to any such adjustment carried forward and which
has not been taken into account before such date.  When any adjustment is to be
made in respect of a distribution of Common Stock or rights or warrants to
purchase Common Stock, such adjustment shall also be made for any securities
convertible, exchangeable or exercisable for shares of Common Stock.  For the
avoidance of doubt, in no event shall the Conversion Price be a negative number.


(c)           No adjustment to the Conversion Price shall be made if Holders may
participate in the transaction that would otherwise give rise to an adjustment,
as a result of holding the Series B Preferred Stock (including without
limitation pursuant to Section 4(b) hereof), without having to convert the
Series B Preferred Stock, as if they held the full number of shares of Common
Stock into which a share of the Series B Preferred Stock may then be converted.


(d)           Notwithstanding anything contained herein, the Applicable
Conversion Price shall not be adjusted:


(1)           upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Corporation’s securities and the investment of additional
optional amounts in shares of Common Stock under any plan;


(2)           upon the issuance of any shares of Common Stock or rights or
warrants to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Corporation
or any of its subsidiaries;


(3)           upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security
outstanding as of the date shares of the Series B Preferred Stock were first
issued and not substantially amended thereafter;


(4)           for a change in the par value or no par value of Common Stock; or


(5)           for accrued and unpaid dividends on the Series B Preferred Stock.


(e)           Whenever the Conversion Price is to be adjusted in accordance with
Section 10(a), the Corporation shall:  (i) compute the Conversion Price in
accordance with Section 10(a), taking into account the threshold set forth in
Section 10(b); (ii) as soon as practicable following the occurrence of an event
that requires an adjustment to the Conversion Price pursuant to Section 10(a)
taking into account the threshold set forth in Section 10(b) (or if the
Corporation is not aware of such occurrence, as soon as practicable after
becoming so aware), provide, or cause to be provided, a written notice to the
Holders of the occurrence of such event; and (iii) as soon as practicable
following the determination of the revised Conversion Price in accordance with
Section 10(a), provide, or cause to be provided, a written notice to the Holders
setting forth in reasonable detail the method by which the adjustment to the
Conversion Price was determined and setting forth the revised Conversion Price.

 
Exhibit A-11

--------------------------------------------------------------------------------

 

Section 11.             Reorganization Events.


(a)           In the event of:


(1)           consolidation or merger of the Corporation with or into another
Person, or other similar transaction, in each case pursuant to which the Common
Stock will be converted into cash, securities or other property of the
Corporation or another Person;


(2)           any sale, transfer, lease or conveyance to another Person of all
or substantially all of the property and assets of the Corporation, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Corporation or another Person; or


(3)           any reclassification of the Common Stock into securities including
securities other than the Common Stock;


(any such event specified in this Section 11(a), a “Reorganization Event”); each
share of Series B Preferred Stock outstanding immediately prior to such
Reorganization Event shall remain outstanding but shall become convertible into
the kind of securities, cash and other property receivable in such
Reorganization Event by the holder (excluding the counterparty to the
Reorganization Event or an affiliate of such counterparty) of that number of
shares of Common Stock into which the share of Series B Preferred Stock would
then be convertible (and for the purpose of such calculation, shares of Common
Stock sufficient for the full conversion of all shares of Series B Preferred
Stock shall be deemed to be authorized for issuance under the Articles of
Incorporation on such date) (such securities, cash and other property, the
“Exchange Property”).


(b)           In the event that holders of the shares of Common Stock have the
opportunity to elect the form of consideration to be received in the
Reorganization Event, the consideration that the Holders are entitled to receive
shall be deemed to be the types and amounts of consideration received by the
majority of the holders of the shares of Common Stock that affirmatively make an
election.  The amount of Exchange Property receivable upon conversion of any
Series B Preferred Stock in accordance with Section 8 shall be determined based
upon the Conversion Price in effect on the date of consummation of the
Reorganization Event.


(c)           The above provisions of this Section 11 shall similarly apply to
successive Reorganization Events and the provisions of Section 10 shall apply to
any shares of capital stock of the Corporation (or any successor) received by
the holders of the Common Stock in any such Reorganization Event.


(d)           The Corporation (or any successor) shall, within twenty (20) days
of the occurrence of any Reorganization Event, provide written notice to the
Holders of such occurrence of such event and of the kind and amount of the cash,
securities or other property that constitutes the Exchange Property.  Failure to
deliver such notice shall not affect the operation of this Section 11.

 
Exhibit A-12

--------------------------------------------------------------------------------

 

(e)           Notwithstanding anything to the contrary in this Section 11 or
otherwise in this Certificate of Designations, the Corporation shall not enter
into any agreement for a transaction constituting a Fundamental Change unless
such agreement (i) entitles Holders to receive, on an as-converted basis, the
securities, cash and other property receivable in such transaction by a holder
of shares of Common Stock that was not the counterparty to such transaction or
an affiliate of such other party as described in Section 11(a), (ii) provides
that each share of Series B Preferred Stock shall be converted into the number
of shares of Common Stock as provided in Section 8(b) or (iii) provides that (1)
the Series B Preferred Stock remains outstanding or, in the case of any such
merger or consolidation with respect to which the Corporation is not the
surviving or resulting entity, is converted into or exchanged for preferred
securities of the surviving or resulting entity or its ultimate parent, that is
an entity organized and existing under the laws of the United States of America,
any state thereof or the District of Columbia, and (2) such Series B Preferred
Stock remaining outstanding or such preferred securities, as the case may be,
have such rights, preferences, privileges and voting powers, taken as a whole,
as are not materially less favorable to the Holders thereof than the rights,
preferences, privileges and voting powers of the Series B Preferred Stock, taken
as a whole.  For the avoidance of doubt, nothing herein shall prohibit the
Corporation from entering into or consummating a transaction constituting a
Fundamental Change provided that the Series B Preferred Stock is treated as set
forth in the preceding sentence.


Section 12.             Voting Rights.


(a)           The Holders of the Series B Preferred Stock shall be entitled to
vote together with the Holders of Common Stock on all matters upon which the
Holders of Common Stock are entitled to vote.  Each share of Series B Preferred
Stock shall be entitled to such number of votes as the number of shares of
Common Stock into which such share of Series B Preferred Stock is convertible at
the time of the record date for any such vote, and for the purpose of such
calculation, shares of Common Stock sufficient for the full conversion of all
shares of Series B Preferred Stock shall be deemed to be authorized for issuance
under the Articles of Incorporation on such date and shall be included in such
calculation.


(b)           So long as any shares of Series B Preferred Stock are outstanding,
the vote or consent of the Holders of a majority of the shares of Series B
Preferred Stock at the time outstanding, voting as a single class, given in
person or by proxy, either in writing without a meeting or by vote at any
meeting called for the purpose, will be necessary for effecting or validating
any of the following actions, whether or not such approval is required by
Florida law:


(1)           any amendment, alteration or repeal of any provision of the
Articles of Incorporation, this Certificate of Designations, or the
Corporation’s bylaws (whether by merger, consolidation, business combination or
otherwise) that would alter or change the voting powers, preferences or special
rights of the Series B Preferred Stock so as to affect them adversely; or

 
Exhibit A-13

--------------------------------------------------------------------------------

 

(2)           the consummation of a binding share exchange or reclassification
involving the Common Stock or a merger or consolidation of the Corporation with
another entity, except that Holders will have no separate right to vote under
this provision or otherwise under Florida law if (x) the Corporation shall have
complied with Section 11(e), (y) the transaction shall be a Reorganization Event
in which each share of Series B Preferred Stock shall be convertible into the
Exchange Property, or (z) (1) the Series B Preferred Stock remains outstanding
or, in the case of any such merger or consolidation with respect to which the
Corporation is not the surviving or resulting entity, is converted into or
exchanged for preferred securities or common stock of the surviving or resulting
entity or its ultimate parent, that is an entity organized and existing under
the laws of the United States of America, any state thereof or the District of
Columbia, and (2) such Series B Preferred Stock remaining outstanding or such
preferred securities or common stock, as the case may be, have such rights,
preferences, privileges and voting powers, taken as a whole, as are not
materially less favorable to the Holders thereof than the rights, preferences,
privileges and voting powers of the Series B Preferred Stock, taken as a whole;
provided, however, that any increase in the amount of the authorized preferred
stock or any securities convertible into preferred stock or the creation and
issuance, or an increase in the authorized or issued amount, of any series of
preferred stock, or any securities convertible into preferred stock ranking
junior to, equally with and/or senior to the Series B Preferred Stock with
respect to the payment of dividends (whether such dividends are cumulative or
non-cumulative) and/or the distribution of assets upon a liquidation,
dissolution or winding up of the Corporation, will not, in and of itself, be
deemed to adversely affect the voting powers, preferences or special rights of
the Series B Preferred Stock and, notwithstanding any provisions of Florida law,
Holders will have no right to separately vote solely by reason of such an
increase, creation or issuance.


If an amendment, alteration, repeal, share exchange, reclassification, merger or
consolidation described above would adversely affect one or more but not all
series of preferred stock with like voting rights (including the Series B
Preferred Stock for this purpose), then only the series affected and entitled to
vote shall vote as a class in lieu of all such series of preferred stock.


(c)           Notwithstanding the foregoing, Holders shall not have any voting
rights if, at or prior to the effective time of the act with respect to which
such vote would otherwise be required, all outstanding shares of Series B
Preferred Stock shall have been converted into shares of Common Stock.


Section 13.             Fractional Shares.


(a)           No fractional shares of Common Stock will be issued as a result of
any conversion of shares of Series B Preferred Stock.


(b)           In lieu of any fractional share of Common Stock otherwise issuable
in respect of any conversion pursuant to Section 8 hereof, the Corporation shall
pay an amount in cash (computed to the nearest cent) equal to the same fraction
of the Closing Price of the Common Stock determined as of the second Trading Day
immediately preceding the Mandatory Conversion Date.

 
Exhibit A-14

--------------------------------------------------------------------------------

 

(c)           If more than one share of the Series B Preferred Stock is
surrendered forconversion at one time by or for the same Holder, the number of
full shares of Common Stock issuable upon conversion thereof shall be computed
on the basis of the aggregate number of shares of the Series B Preferred Stock
so surrendered.


Section 14.             Reservation of Common Stock.


(a)           Following the receipt of the Shareholder Approval for conversion
of outstanding shares of Series B Preferred Stock, the Corporation shall at all
times reserve and keep available out of its authorized and unissued Common Stock
or shares acquired by the Corporation, solely for issuance upon the conversion
of such shares of Series B Preferred Stock as provided in this Certificate of
Designations, free from any preemptive or other similar rights, such number of
shares of Common Stock as shall from time to time be issuable upon the
conversion of all such shares of Series B Preferred Stock then outstanding,
assuming that the Applicable Conversion Price equaled the Conversion Price on
the Effective Date.


(b)           Notwithstanding the foregoing, the Corporation shall be entitled
to deliver upon conversion of shares of Series B Preferred Stock, as herein
provided, shares of Common Stock acquired by the Corporation (in lieu of the
issuance of authorized and unissued shares of Common Stock), so long as any such
acquired shares are free and clear of all liens, charges, security interests or
encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders).


(c)           All shares of Common Stock delivered upon conversion of the Series
B Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders).


(d)           Prior to the delivery of any securities that the Corporation shall
be obligated to deliver upon conversion of the Series B Preferred Stock, the
Corporation shall use its reasonable best efforts to comply with all federal and
state laws and regulations thereunder requiring the registration of such
securities with, or any approval of or consent to the delivery thereof by, any
governmental authority, and if notwithstanding such efforts the shares of Common
Stock cannot be delivered in compliance with such laws and regulations, then the
Corporation shall not be required to so deliver until it can deliver in
compliance with such laws and regulations.


(e)           The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be listed on the NASDAQ Stock Market or any other
national securities exchange or automated quotation system, the Corporation
will, if permitted by the rules of such exchange or automated quotation system,
list and keep listed, so long as the Common Stock shall be so listed on such
exchange or automated quotation system, all the Common Stock issuable upon
conversion of the Series B Preferred Stock, and, for the purpose of such
calculation, shares of Common Stock sufficient for the full conversion of all
shares of Series B Preferred Stock shall be deemed to be authorized for issuance
under the Articles of Incorporation on such date.

 
Exhibit A-15

--------------------------------------------------------------------------------

 

Section 15.             Replacement Certificates.


(a)           The Corporation shall replace any mutilated certificate
representing Series B Preferred Stock at the Holder’s expense upon surrender of
that certificate to the Corporation.  The Corporation shall replace certificates
representing Series B Preferred Stock that become destroyed, stolen or lost at
the Holder’s expense upon delivery to the Corporation of satisfactory evidence
that the certificate has been destroyed, stolen or lost, together with any
indemnity that may be required by the Corporation.


(b)           The Corporation shall not be required to issue any certificates
representing the Series B Preferred Stock on or after the Mandatory Conversion
Date.


Section 16.             Tax Treatment.  The Corporation covenants not to treat
the Series B Preferred Stock as preferred stock for purposes of Section 305 of
the Internal Revenue Code of 1986, as amended, except as otherwise required by
applicable law.


RESOLVED, that all actions taken by the officers and directors of the
Corporation or any of them in connection with the foregoing resolutions through
the date hereof be, and they hereby are, ratified and approved.


B.           The foregoing amendment to the Corporation’s restated articles of
incorporation was duly adopted by the Board of Directors on [●], 2010, pursuant
to Section 607.0602 of the Act, without shareholder action, and that shareholder
action was not required.


IN WITNESS WHEREOF, TIB Financial Corp. has caused these Articles of Amendment
to the Restated Articles of Incorporation to be signed by its Chairman and Chief
Executive Officer this [●] day of [●], 2010.





 
TIB FINANCIAL CORP.
             
By:
         
Name:
          Title:  


 
Exhibit A-16

--------------------------------------------------------------------------------

 
 
Exhibit B
 


The Repurchase


The Company shall have entered into a binding definitive agreement with the
Treasury to redeem and/or purchase, on terms and conditions reasonably
acceptable to Purchaser, all of the outstanding shares of the Series A Preferred
(including all obligations with respect to accrued but unpaid dividends on the
Series A Preferred) and the Warrants in exchange for an aggregate cash purchase
price equal to twenty-five percent (25%) (or such greater amount as Purchaser,
in its sole discretion, may consent in writing) of the sum of (i) the aggregate
carrying value of the Series A Preferred as stated on the most recent
consolidated balance sheet of the Company included in an Annual Report on Form
10-K or Quarterly Report on Form 10-Q filed with the SEC and (ii) the amount of
accrued but unpaid dividends on the Series A Preferred. For the avoidance of
doubt, at the Closing, such agreement shall remain in full force and effect.

 
Exhibit B-1

--------------------------------------------------------------------------------

 

Exhibit C


Financing Restructuring
 
The Company and the Bank shall, promptly following the execution of this
Agreement (and in any event prior to the Closing), terminate (the “Financing
Restructuring”) any and all arrangements to which the Company, the Bank and/or
any of their respective affiliates is a party and (i) to which Resource
Financial Institutions Group, Inc. (“RFIG”) is a party, including the Investment
Right and Expense Reimbursement Agreement dated as of June 7, 2010, by and among
the Company, the Bank and RFIG (the “RFIG Arrangements”), (ii) to which Sandler
O’Neill & Partners, L.P. (“SOP”) is a party (the “SOP Arrangements,”) or (iii)
to which Marty E. Adams, Kevin Thompson or John Loeber is or are a party,
including the Agreement dated as of June 7, 2010 by and among the Company, the
Bank, Marty E. Adams, Kevin Thompson and John Loeber (collectively,
“Management”) (the “Management Arrangements,” and together with the RFIG
Arrangements and the SOP Arrangements, the “Financing Arrangements”).


The Company and the Bank shall implement the Financing Restructuring in such a
manner that, as a result of the Financing Restructuring, (A) none of Purchaser,
the Company, the Bank and any of their respective Affiliates shall have any
liability (x) to RFIG and any of its Affiliates in connection with the RFIG
Arrangements, (y) to SOP and any of its Affiliates in connection with the SOP
Arrangements and (z) to any member of Management in connection with the
Management Arrangements or otherwise, in the aggregate, in excess of two million
dollars ($2,000,000), and (B) upon completion of the Financing Restructuring,
neither Purchaser, the Company, the Bank nor any of their respective Affiliates
shall have any further liability or obligation in respect of the Financing
Arrangements.  Notwithstanding the foregoing, the Company and the Bank shall not
in connection with the Financing Restructuring be required to modify or amend
the indemnification provisions of the engagement letter between Sandler O’Neill
& Partners, L.P. and the Company, dated as of May 28, 2010 nor shall such
provisions or any payments made or to be made pursuant thereto be taken into
account for purposes of calculating the $2,000,000 figure in the preceding
sentence.

 
Exhibit C-1

--------------------------------------------------------------------------------

 

Exhibit D
Registration Rights Agreement - Principal Terms


This Term Sheet outlines the terms and conditions of the Registration Rights
Agreement to be executed by TIB Financial Corp. (the “Company”) and North
American Financial Holdings, Inc. (“Purchaser”), providing certain registration
rights to Purchaser with respect to (i) the shares of the Common Stock issued to
Purchaser and (ii) the Common Stock issuable upon conversion of the Convertible
Preferred Stock (the “Registrable Common Stock”), in connection with Purchaser’s
investment in the Company.


Shelf Registration:
 
At Purchaser’s request, the Company shall use reasonable best efforts to
promptly file a registration statement providing for the resale by Purchaser of
such number of shares of Registrable Common Stock requested by Purchaser to be
registered thereby (including prospectus, amendments and supplements to the
shelf registration statement or prospectus and all related materials, the “Shelf
Registration Statement”). The Company shall use reasonable best efforts to cause
the Shelf Registration Statement to be declared effective by the SEC as promptly
as practicable following such filing. The Company shall maintain the
effectiveness of the Shelf Registration Statement for a period of at least
eighteen (18) months in the aggregate plus the duration of any blackout period.
     
Fully Marketed
Underwritten
Offerings:
 
Purchaser may request an aggregate of four (4) fully marketed underwritten
offerings pursuant to the Shelf Registration Statement; provided, however, that
Purchaser may request no more than two (2) underwritten offerings pursuant to
the Shelf Registration Statement in any 12-month period that require involvement
by management of the Company in “road-show” or similar marketing activities.
Other than customary blackout periods, there shall be no limitation on the
number of takedowns off the Shelf Registration Statement.
     
Additional Demand
Registrations:
 
As promptly as practicable and in any event within twenty (20) days of a request
by Purchaser, the Company will file a registration statement registering for
resale such number of shares of Common Stock held by Purchaser as requested to
be so registered. Purchaser will be entitled to request four (4) additional
demand registrations, less the number of fully marketed underwritten offerings
completed off of the Shelf Registration Statement.
     
Piggyback
Registrations:
 
Unlimited, subject to customary cutbacks and exclusions of certain types of
registrations (e.g. S-4, S-8).
     
Selection of
Underwriters:
 
Purchaser will have the right to select the managing underwriter(s) in
connection with its demand and shelf registration rights described above,
subject to approval by the Company, which approval will not be unreasonably
withheld.


 
Exhibit D-1

--------------------------------------------------------------------------------

 


Fees and Expenses:
 
The Company shall pay for all costs and expenses in connection with the
Company's compliance with its registration obligations attributable to the sale
of Registrable Common Stock by Purchaser, except for underwriting discounts and
commissions.
     
Full Cooperation:
 
At the recommendation or request of underwriters, members of the senior
management of the Company (including the CEO and CFO) will make themselves
available for “road show” and other customary marketing activities, and the
Company will prepare preliminary and final prospectuses for use in connection
therewith.
     
Transfer of Registration
Rights:
 
Purchaser may transfer all or a portion of its then-remaining registration
rights to a transferee who acquires at least 10% of the Registrable Common Stock
and the Convertible Preferred Stock in the aggregate, subject to such
transferee’s agreement to be bound by the terms of the Registration Rights
Agreement.
     
Blackouts:
 
The rights of Purchaser will be subject to customary suspension and blackout
provisions.


 
Exhibit D-2

--------------------------------------------------------------------------------

 

Exhibit E
Certain Post-Closing Transactions




Purchaser shall have the right, exercisable in whole or in part, at any time or
from time to time during the period commencing on the Closing Date and
continuing to and including the date that is eighteen months following the
Closing Date, to purchase (a) prior to the amendment of the Articles of
Incorporation to increase the number of authorized shares of Common Stock as
described in Section 3.1(b), up to 175,000 shares of Preferred Stock at a per
share purchase price of $1,000.00 and (b) subsequent to such amendment of the
Articles of Incorporation, up to 1,166,666,667 shares of Common Stock in the
aggregate (the “Additional Shares”) at a per share purchase price of $0.15.


The Company shall, if so requested by Purchaser, evidence the obligations set
forth in this Section 4.9 in the form of a warrant agreement (which shall
include customary antidilution adjustments for warrants issued in a transaction
of this nature) reasonably satisfactory to Purchaser.  Upon Purchaser’s request,
the Company shall obtain the authorization for listing of the Additional Shares
on the NASDAQ or such other market on which the Common Stock is then listed or
quoted, subject to official notice of issuance.


The Shareholder Proposal required by Section 3.1(b) shall also include, and for
purposes of the Agreement shall be deemed to include, the approval of an
amendment to the Articles of Incorporation to increase the number of authorized
shares of Common Stock sufficient to permit the issuance of the Additional
Shares.
 
 
Exhibit E-1

--------------------------------------------------------------------------------